                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

DR. JOSEPH CICCIO; JOSEPH A. CICCIO,      )
JR., D.D.S. AND PETER B. DEMAREST,        )
D.M.D., PLLC; DR. ARTHUR KAPIT;           )
ARTHUR L. KAPIT, D.D.S., M.SC.D., P.A.;   )
DR. VISHNU RAJ; ALAMO RANCH               )
ORTHODONTICS, PLLC; WHITNEY               )
BLAINE; DAVID CAPABLANCA; EMILY           )
GEBHARD; KRYSTAL PERKINS;                 )
ROMONIA SIMPSON; ANTHONY                  )
VASQUEZ; JESSICA VAUGHN; ZOE              )
WILLIAMS; DANA JOHNSON; PENNY             )
YOUNG-CARRASQUILLO; R.B., A               )
MINOR, BY HER PARENTS AND NEXT            )
FRIENDS SETH BROWN AND MELISSA            )
BROWN; MIKE ALKEMA; DENA                  )
NIGOHOSIAN; VISAKA BHANDARI;              )
GABRIELLA LOISEAU; ELIANA                 )
                                                    Case No: 3:19-cv-00845
MOLINA; BLAIR LOFLAND; GABRIEL            )
CAMPOS; KENNETH PHILLIPS; PAMELA          )
                                                        Judge Trauger
FLOWERS; JANE LEE; VANCE                  )
ROODZANT; and LAUREL WILCOX,              )
                                          )
              Plaintiffs,                 )
                                          )
v.                                        )
                                          )
SMILEDIRECTCLUB, INC.;                    )
SMILEDIRECTCLUB, LLC; SDC                 )
FINANCIAL, LLC; SMILE OF NEW              )
JERSEY, P.A.; SMILE OF TENNESSEE,         )
P.C.; DAVID KATZMAN; STEVEN               )
KATZMAN; ALEXANDER FENKELL;               )
JEFFREY SULITZER; and CAMELOT
VENTURE GROUP,

               Defendants.

      CORRECTED SECOND AMENDED COMPLAINT FOR FALSE ADVERTISING,
      FRAUD, NEGLIGENCE, AND UNFAIR AND DECEPTIVE TRADE PRACTICES




     Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 1 of 79 PageID #: 7811
       Plaintiffs Dr. Joseph Ciccio, Joseph A. Ciccio, Jr., D.D.S. and Peter B. Demarest,

D.M.D., PLLC, Dr. Arthur Kapit, Arthur L. Kapit, D.D.S., M.Sc.D., P.A., Dr. Vishnu Raj, and

Alamo Ranch Orthodontics, PLLC, individually and on behalf of a class of dentists and/or the

practice entities through which they provide dental services, and Whitney Blaine, David

Capablanca, Emily Gebhard, Krystal Perkins, Romonia Simpson, Anthony Vasquez, Jessica

Vaughn, Zoe Williams, Dana Johnson, Penny Young-Carrasquillo, R.B., Mike Alkema, Dena

Nigohosian, Visaka Bhandari, Gabriella Loiseau, Eliana Molina, Blair Lofland, Garbriel

Campos, Kenneth Phillips, Pamela Flowers, Jane Lee, Vance Roodzant, and Laurel Wilcox,

individually and on behalf of a class of consumers, for their complaint as against defendants

SmileDirectClub,     Inc.,   SmileDirectClub,    LLC,    SDC     Financial,   LLC,     (collectively

“SmileDirect”), Smile of New Jersey, P.A. (“Smile of New Jersey”), Smile of Tennessee, P.C.

(“Smile of Tennessee”), David Katzman, Steven Katzman, Alexander Fenkell, Jeffrey Sulitzer,

and Camelot Venture Group (“Camelot”), do hereby allege as follows:

                                        INTRODUCTION

       1.      SmileDirect is a company under siege. It is currently subject to a barrage of

litigation and customer complaints that challenge its business model and set forth substantiated

allegations that SmileDirect is operating illegally in violation of provisions of the federal Food,

Drug, and Cosmetic Act (the “FD&C Act”).

       2.      More specifically, SmileDirect is currently subject to:

            a. At least 40 state claims filed by the relevant state affiliate of the American Dental

               Association (“ADA”), American Association of Orthodontists (“AAO”), or

               similar organizations alleging, in a substantiated fashion, that SmileDirect is

               illegally operating as a dentist without proper licensing in the subject state.




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 2 of 79 PageID #: 7812
          Indeed, a Federal District Court in Georgia recently found that SmileDirect was in

          fact illegally operating as a dentist in connection with its ordinary course

          practices. (See Exhibit A, attached hereto.)

       b. A lengthy, detailed and substantiated Citizen Petition filed by the American

          Dental Association with the federal Food and Drug Administration (“FDA”)

          alleging in a detailed and substantiated fashion that SmileDirect is in continuing

          violation of the FD&C Act because it is selling plastic aligners that it

          manufactures in Tennessee (a) without a valid prescription and (b) without having

          had such aligners approved pursuant to a 510(k) clearance procedure. (See Exhibit

          B, attached hereto.)

       c. A complaint filed by the ADA with the Federal Trade Commission (“FTC”)

          requesting that the FTC investigate numerous false and misleading claims made

          by SmileDirect to fraudulently entice customers to purchase its products and

          services. The ADA’s detailed lengthy complaint alleges that SmileDirect has

          made false and misleading claims and engages in unfair and deceptive practices

          within the meaning of Section 5 of the Federal Trade Commission Act (“FTCA”),

          15 U.S.C. § 45. (See Exhibit C, attached hereto.)

       d. Thousands of substantiated, serious customer complaints with respect to the

          efficacy of the SmileDirect aligner treatment and injuries suffered with respect

          thereto. Among these thousands of complaints are complaints that the product did

          not work, that the product came in a broken fashion, and that the product made

          consumers’ teeth “worse” and, in certain instances, substantially worse:




Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 3 of 79 PageID #: 7813
               •   “Product made my teeth worse with spacing and gaps. Did not work as

                   described and was led to believe it would get fixed ... After five months and

                   four aligners and a cracked tooth and numerous attempts to talk to customers

                   service to fix my issues all of which led nowhere.”

               •   “Please don’t do this to yourself - especially if you’re just trying to save

                   money ... A few months closer to the seventh month, my crown and implant -

                   which was super expensive to get done - came off together. When I called

                   them about this, they kept making me email people ... I am here months later

                   with about the same smile as before, $1700 down the drain, and my crown and

                   implant not intact.”

       3.      Rather than address and seek to remedy these substantiated complaints alleging

illegal operation, false advertising, and violations of the FTCA and the FD&C Act, SmileDirect

instead has taken the low road by (a) refusing to make refunds to customers who have had bona

fide problems with the aligners and/or damage relating to their teeth and (b) bringing litigation

against ADA or AAO state affiliates and their board members to deflect the claims contained in

their state-filed complaints with respect to SmileDirect’s illegal operation.

       4.      Moreover, SmileDirect has engaged in a deliberate, intentional, and well-

lawyered campaign to stifle any legitimate, publicly-stated concerns or criticisms of its product

and/or business practices.

       5.      Indeed, SmileDirect has retained numerous law firms in the United States and

elsewhere, who on a regular and continuous basis have sent threatening, overbroad, and improper

letters to dentists, orthodontists, and others who have expressed professional opinions with

respect to the inadequacy of the SmileDirect treatment. Moreover, on information and belief,




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 4 of 79 PageID #: 7814
SmileDirect has had its agents post false negative internet reviews of dentists who have

questioned SmileDirect’s results.

        6.         These dentists, orthodontists, and other parties have received a barrage of “cease

and desist” letters from SmileDirect’s counsel threatening lawsuits and threatening the filing of

ethical complaints with regulators against such professionals who have merely voiced legitimate,

substantiated opinions regarding the clear inadequacy of the SmileDirect Program. (See Exhibit

D, attached hereto.)

        7.         SmileDirect’s litigation offensive is purposeful. SmileDirect needed to deflect,

defer and cover up legitimate criticism of its inadequate practices and illegal business model

because SmileDirect was in the process of “going public”.

        8.         SmileDirect filed a prospectus pursuant to which it intended to raise more than $1

billion in the public equity markets and pursuant to which it valued itself at more than $8 billion

(“Prospectus”). (Exhibit F, attached hereto.)

        9.         The Prospectus fails to disclose to the public the numerous bona fide complaints

with respect to SmileDirect’s illegal practice of dentistry and defective business model.

        10.        Moreover, the Prospectus contains numerous representations about SmileDirect’s

business that are inconsistent with other written representations made by SmileDirect in its

advertising and extensive online marketing and thus show these marketing representations to be

literally false.

        11.        In September 2019, SmileDirect went public. As a result of public disclosure of

its fraudulent business model and the extensive litigation in which it is involved, its stock is

currently trading around 50% of its initial public value, representing a loss to investors of at least

$4.5 billion.




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 5 of 79 PageID #: 7815
       12.     On November 13, 2019, SmileDirect held an earnings call for investors. (Exhibit

G, attached hereto.) On that call, SmileDirect’s CEO, David Katzman, said that SmileDirect’s

legal expenses were expected to double again in the fourth quarter of 2019, due, in part, to

SmileDirect’s “investment” in lobbying efforts in the United States. One of those efforts is to

lobby “a handful” of states to relax the laws regarding teledentistry before SmileDirect faces

challenges from regulators. Those lobbying efforts recently failed in California, which passed

new teledentistry regulations to protect its consumers. SmileDirect called those consumer

protections “anticompetitive” and complained that such protections would introduce

“unnecessary hurdles and costs.”

       13.     In sum, despite having been found to be illegally operating as dentists, despite a

business model that is destined to fail, and despite thousands of bona fide customer complaints,

SmileDirect is waging a war against longstanding regulatory authorities and its own customers to

prevent the pot from boiling over while it raises money in the public markets without proper

disclosure as to its illegal, improper business practices and ineffective orthodontic treatment.

       14.     Pursuant to Management Services Agreements with SmileDirect, Smile of New

Jersey and Smile of Tennessee participated in the development and creation of the

misrepresentations addressed herein. These agreements also required express approval of such

marketing statements by Smile of New Jersey and Smile of Tennessee.

                                         THIS ACTION

       15.     In an effort to remedy the harm visited on dentists and consumers by

SmileDirect’s illegal and harmful business practices, Plaintiffs seek to represent two distinct

classes. The first class consists of consumers nationwide who have been deceived and have

received fraudulent and misleading written marketing material with respect to the SmileDirect




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 6 of 79 PageID #: 7816
aligners and services. These parties seek to proceed under federal law and Tennessee law, which

governs the relationship between them and SmileDirect, as well as certain other state laws. The

second class consists of dentists and/or the practice entities through which they provide dental

services in the United States who have been directly injured by SmileDirect’s commercial

advertising or promotion in interstate commerce that misrepresents the nature, characteristics, or

qualities of it goods, services, and/or commercial activities in violation of the Lanham Act, 15

U.S.C. § 1125(a).

       16.     As set forth in more detail below, SmileDirect has engaged in a well-funded

marketing campaign in print, on television, and on the internet that has made literally false

statements about its aligners and that has denigrated and falsely described its direct competition,

traditional orthodontics. This campaign of falsity involved more than $100 million of marketing

in 2018 and a 125-person, in-house ad agency that deliberately and falsely described the

attributes of the SmileDirect aligners in an effort to obtain market share from the traditional

orthodontic industry, whom the Defendants describe as their “competition” in the Prospectus.

(See Exhibit F at 62.)

                                            PARTIES

   A. Provider Plaintiffs

       17.     Plaintiff Dr. Joseph Ciccio is a licensed dentist practicing in New York. He

provides traditional orthodontic services in accordance with the standard of care. His business

has been reduced due to unfair competition from the Defendants. Specifically, SmileDirect has

diverted potential patients from Dr. Ciccio’s orthodontic practice through literally false and

misleading advertisements and written representations that state, among other things, that




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 7 of 79 PageID #: 7817
SmileDirect’s course of treatment is as effective as traditional orthodontics and involves the

same standard of care, as well as other false representations described herein.

       18.     Plaintiff Joseph A. Ciccio, Jr., D.D.S. and Peter B. Demarest, D.M.D., PLLC is a

professional limited liability company based in New York and is the entity through which Dr.

Ciccio practices.

       19.     Plaintiff Dr. Arthur Kapit is a licensed dentist practicing in Florida. He provides

traditional orthodontic services in accordance with the standard of care. His business has been

reduced due to unfair competition from the Defendants. Specifically, SmileDirect has diverted

potential patients from Dr. Kapit’s orthodontic practice through literally false and misleading

advertisements and written representations that state, among other things, that SmileDirect’s

course of treatment is as effective as traditional orthodontics and involves the same standard of

care, as well as other false representations described herein.

       20.     Plaintiff Arthur L. Kapit, D.D.S., M.Sc.D., P.A. is a professional association

based in Florida and is the entity through which Dr. Kapit practices.

       21.     Plaintiff Dr. Vishnu Raj is a licensed dentist practicing in Texas. He provides

traditional orthodontic services in accordance with the standard of care. His business has been

reduced due to unfair competition from the Defendants. Specifically, SmileDirect has diverted

potential patients from Dr. Raj’s orthodontic practice through literally false and misleading

advertisements and written representations that state, among other things, that SmileDirect’s

course of treatment is as effective as traditional orthodontics and involves the same standard of

care, as well as other false representations described herein.

       22.     Plaintiff Alamo Ranch Orthodontics, PLLC is a professional limited liability

company based in Texas and is the entity through which Dr. Raj practices.




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 8 of 79 PageID #: 7818
   B. Consumer Plaintiffs

        i.    California

       23.    Plaintiff Whitney Blaine is a resident of California who purchased aligners from

SmileDirect. Plaintiff Blaine chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Blaine’s teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, did not correct the

alignment, made the alignment worse, and caused significant problems for Plaintiff Blaine’s bite.

       24.    Plaintiff David Capablanca is a resident of California who purchased aligners

from SmileDirect. Plaintiff Capablanca chose to purchase aligners from SmileDirect, rather than

undergo traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and

written representations, which stated, among other things, that SmileDirect’s aligners were just

as effective as traditional orthodontic treatment and involved the same standard of care, as well

as other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Capablanca’s teeth alignment, and represented that his

alignment would be corrected. However, SmileDirect’s aligners did not fit properly, did not

correct his alignment, and caused extreme pain and bleeding.

       25.    Plaintiff Emily Gebhard is a resident of California who purchased aligners from

SmileDirect. Plaintiff Gebhard chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written




  Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 9 of 79 PageID #: 7819
representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Gebhard’s teeth alignment and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, worsened the alignment,

and caused significant problems for Plaintiff Gebhard’s bite.

       26.     Plaintiff Krystal Perkins is a resident of California who purchased aligners from

SmileDirect. Plaintiff Perkins chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Perkins’ teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners caused one tooth to be

permanently loose and Plaintiff Perkins now requires dental reconstruction.

       27.     Plaintiff Romonia Simpson is a resident of California who purchased aligners

from SmileDirect. Plaintiff Simpson chose to purchase aligners from SmileDirect, rather than

undergo traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and

written representations, which stated, among other things, that SmileDirect’s aligners were just

as effective as traditional orthodontic treatment and involved the same standard of care, as well

as other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Simpson’s teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, did not correct the




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 10 of 79 PageID #: 7820
alignment but instead caused complications including crowding all along her bottom teeth and an

overbite.

       28.     Plaintiff Anthony Vasquez is a resident of California who purchased aligners

from SmileDirect. Plaintiff Vasquez chose to purchase aligners from SmileDirect, rather than

undergo traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and

written representations, which stated, among other things, that SmileDirect’s aligners were just

as effective as traditional orthodontic treatment and involved the same standard of care, as well

as other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Vasquez’s teeth alignment and snaggletooth, and

represented that his alignment and snaggletooth would be corrected. However, SmileDirect’s

aligners, in fact, worsened the alignment and snaggletooth, and caused significant problems for

Plaintiff Vasquez’s bite.

       29.     Plaintiff Jessica Vaughn is a resident of California who purchased aligners from

SmileDirect. Plaintiff Vaughn chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Vaughn’s teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, worsened the alignment,

and caused significant pain, a cracked tooth, and significant problems for Plaintiff Vaughn’s bite.

       ii.    Colorado




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 11 of 79 PageID #: 7821
       30.     Plaintiff Zoe Williams is a resident of Colorado who purchased aligners from

SmileDirect. Plaintiff Williams chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Williams’ teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, did not correct the

alignment and caused significant pain and discomfort.

      iii.    Florida

       31.     Plaintiff Dana Johnson is a resident of Florida who purchased aligners from

SmileDirect. Plaintiff Johnson chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Johnson’s teeth alignment, and represented that his

alignment would be corrected. However, SmileDirect’s aligners, in fact, did not correct the

alignment, in part because top aligners were never provided. SmileDirect admitted after

developing the treatment plan that Plaintiff Johnson could not get the results it had represented to

him, but it did not provide a refund to Plaintiff Johnson.

       32.     Plaintiff Penny Young-Carrasquillo is a resident of Florida who purchased

aligners from SmileDirect. Plaintiff Young-Carrasquillo chose to purchase aligners from




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 12 of 79 PageID #: 7822
SmileDirect, rather than undergo traditional orthodontic treatment, in reliance on SmileDirect’s

advertisements and written representations, which stated, among other things, that SmileDirect’s

aligners were just as effective as traditional orthodontic treatment and involved the same

standard of care, as well as other false representations described herein. SmileDirect developed a

plan of treatment to correct, among other things, Plaintiff Young-Carrasquillo’s teeth alignment,

and represented that her alignment would be corrected. However, SmileDirect’s aligners, in fact,

did not correct the alignment and made the alignment worse.

       33.     Plaintiff R.B., who is a minor and sues in this action by her parents and next

friends Seth Brown and Melissa Brown, is a resident of Florida who purchased aligners from

SmileDirect. Plaintiff R.B. chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff R.B.’s teeth alignment, and represented that her alignment

would be corrected. However, SmileDirect’s aligners, in fact, repeatedly broke and did not

correct the alignment and also caused Plaintff R.B. pain and discomfort.

      iv.     Michigan

       34.     Plaintiff Mike Alkema is a resident of Michigan who purchased aligners from

SmileDirect. Plaintiff Alkema chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 13 of 79 PageID #: 7823
other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, a gap in Plaintiff Alkema’s front teeth and represented that the gap

would be corrected. However, SmileDirect’s aligners immediately caused Plaintiff Alkema pain

and damaged his lower frenulum. In addition, multiple sets of the aligners cracked. After several

months of treatment, the gap in Plaintiff Alkema’s front teeth remained uncorrected.

       35.     Plaintiff Dena Nigohosian is a resident of Michigan who purchased aligners from

SmileDirect. Plaintiff Nigohosian chose to purchase aligners from SmileDirect, rather than

undergo traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and

written representations, which stated, among other things, that SmileDirect’s aligners were just

as effective as traditional orthodontic treatment and involved the same standard of care, as well

as other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Nigohosian’s snaggletooth and represented that her

snaggletooth would be corrected. However, SmileDirect’s aligners, in fact, worsened the

snaggletooth, did not correct its placement, and caused the snaggletooth to become loose and

sensitive.

       v.     New York

       36.     Plaintiff Visaka Bhandari (formerly Visaka Serres) is a resident of New York who

purchased aligners from SmileDirect. Plaintiff Bhandari chose to purchase aligners from

SmileDirect, rather than undergo traditional orthodontic treatment, in reliance on SmileDirect’s

advertisements and written representations, which stated, among other things, that SmileDirect’s

aligners were just as effective as traditional orthodontic treatment and involved the same

standard of care, as well as other false representations described herein. SmileDirect developed a

plan of treatment to correct, among other things, Plaintiff Bhandari’s teeth alignment and




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 14 of 79 PageID #: 7824
represented that her alignment would be corrected. However, SmileDirect’s aligners, in fact, did

not fit or work as represented and caused significant problems for Plaintiff Bhandari’s bite.

       37.     Plaintiff Gabriella Loiseau is a resident of New York who purchased aligners

from SmileDirect. Plaintiff Loiseau chose to purchase aligners from SmileDirect, rather than

undergo traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and

written representations, which stated, among other things, that SmileDirect’s aligners were just

as effective as traditional orthodontic treatment and involved the same standard of care, as well

as other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Loiseau’s teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, worsened the alignment,

and caused significant problems for Plaintiff Loiseau’s baby tooth, adult teeth, and bite.

       38.     Plaintiff Eliana Molina is a resident of New York who purchased aligners from

SmileDirect. Plaintiff Molina chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Molina’s teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners caused her teeth to become

extremely loose and Plaintiff Molina requires wires to stabilize her teeth and root restoration.

       vi.    Tennessee

       39.     Plaintiff Blair Lofland (formerly Blair Anton) is a resident of Tennessee who

purchased aligners from SmileDirect. Plaintiff Lofland chose to purchase aligners from




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 15 of 79 PageID #: 7825
SmileDirect, rather than undergo traditional orthodontic treatment, in reliance on SmileDirect’s

advertisements and written representations, which stated, among other things, that SmileDirect’s

aligners were just as effective as traditional orthodontic treatment and involved the same

standard of care, as well as other false representations described herein. SmileDirect developed a

plan of treatment to correct, among other things, Plaintiff Lofland’s teeth alignment, and

represented that his alignment would be corrected. However, SmileDirect’s aligners, in fact, did

not correct the alignment, and caused Plaintiff Lofland to lose a crown on his tooth and

experience symptoms of irreversible pulpitis requiring root canal treatment. (See Exhibit H,

attached hereto.)

      vii.    Texas

       40.     Plaintiff Gabriel Campos is a resident of Texas who purchased aligners from

SmileDirect. Plaintiff Campos chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Campos’s teeth alignment, and represented that his

alignment would be corrected. However, SmileDirect’s aligners, in fact, worsened Plaintiff

Campos’s teeth, did not correct the alignment, and caused there to be a gap in Plaintiff Campos’s

bite such that he cannot bring his upper and lower teeth together in a normal bite.

       41.     Plaintiff Kenneth Phillips is a resident of Texas who purchased aligners from

SmileDirect. Plaintiff Phillips chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 16 of 79 PageID #: 7826
representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Phillips’ tooth gap and cross-bite, and represented that

these issues would be corrected. In fact, SmileDirect’s aligners did not perform as represented,

leaving Plaintiff Phillips unable to chew or grind up food with his teeth.

       42.     Plaintiff Pamela Flowers is a resident of Texas who purchased aligners from

SmileDirect. Plaintiff Flowers chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Flower’s teeth alignment, and represented that her

alignment would be corrected. However, SmileDirect’s aligners, in fact, did not correct the

alignment and instead made a tooth become extremely painful and loose and altered her bite,

resulting in another tooth breaking.

     viii.    Virginia

       43.     Plaintiff Jane Lee is a resident of Virginia who purchased aligners from

SmileDirect. Plaintiff Lee chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 17 of 79 PageID #: 7827
correct, among other things, Plaintiff Lee’s teeth alignment and represented that her alignment

would be corrected. However, SmileDirect’s aligners did not correct Plaintiff Lee’s alignment.

      ix.     Washington

       44.     Plaintiff Vance Roodzant is a resident of Washington who purchased aligners

from SmileDirect. Plaintiff Roodzant chose to purchase aligners from SmileDirect, rather than

undergo traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and

written representations, which stated, among other things, that SmileDirect’s aligners were just

as effective as traditional orthodontic treatment and involved the same standard of care, as well

as other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Roodzant’s teeth alignment and represented that his

alignment would be corrected. However, SmileDirect’s aligners, in fact, caused Plaintiff

Roodzant’s teeth to become very loose, and SmileDirect sent the wrong aligners to Plaintiff

Roodzant, did not provide adequate customer service to Plaintiff Roodzant, and caused

significant delays. The aligners did not perform as described.

       x.     Wisconsin

       45.     Plaintiff Laurel Wilcox is a resident of Wisconsin who purchased aligners from

SmileDirect. Plaintiff Wilcox chose to purchase aligners from SmileDirect, rather than undergo

traditional orthodontic treatment, in reliance on SmileDirect’s advertisements and written

representations, which stated, among other things, that SmileDirect’s aligners were just as

effective as traditional orthodontic treatment and involved the same standard of care, as well as

other false representations described herein. SmileDirect developed a plan of treatment to

correct, among other things, Plaintiff Wilcox’s teeth alignment, and represented that her




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 18 of 79 PageID #: 7828
alignment would be corrected. However, SmileDirect’s aligners, in fact, did not correct the

alignment and also caused complications including stress ulcers.

   C. Defendants

       46.     Defendant SmileDirectClub, Inc. is a public corporation organized under the laws

of the state of Delaware with its principal place of business in Nashville, Tennessee.

SmileDirectClub, Inc. on information and belief succeeded to all of the assets and liabilities of

SDC Financial, LLC and SmileDirectClub, LLC. SmileDirect operates its business in and from

Tennessee. SmileDirect manufactures its aligners in Tennessee and directs its marketing efforts

from Tennessee.

       47.     Defendants SDC Financial, LLC and SmileDirectClub, LLC are the financial

predecessors to SmileDirectClub, Inc. and engaged and operated the same business as

SmileDirectClub, Inc. SmileDirectClub, Inc. has assumed all of the liabilities of these entities.

       48.     Defendant Smile of New Jersey, P.A. is a professional corporation based in

Nashville, Tennessee. Since at least April 1, 2018, Smile of New Jersey is an entity through

which SmileDirect has engaged the services of affiliated dentists. Pursuant to a Management

Services Agreement (“MSA”), SmileDirect provides marketing services on behalf of and at the

direction of Smile of New Jersey and its affiliated dentists, which SmileDirect has confirmed in

other litigation. The MSA states that these marketing services are provided in consultation with

Smile of New Jersey, and requires Smile of New Jersey to approve the content of the marketing

materials. Smile of New Jersey also engaged in regular and continuous business operations in

Tennessee, directly and/or through SmileDirect, including:

       a.      Establishment of bank accounts in Tennessee for affiliated dentists;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 19 of 79 PageID #: 7829
        b.    Billing and collection from clients/patients whereby bills were sent from

              Tennessee and then paid into the Tennessee bank account;

        c.    Joint marketing and advertising of the SmileDirect product and brand, and

              creation of such joint advertising in Tennessee, that included many outlets—

              internet, television, print and social media; and

        d.    Producing and printing aligners manufactured on a regular and continuous basis

              in Tennessee pursuant to computer data stored and maintained in Tennessee, and

              shipping such aligners from Tennessee.

Accordingly, Smile of New Jersey has knowingly and actively participated in the fraudulent

marketing scheme and anticompetitive conduct alleged herein, in and from Tennessee and this

district.

        49.   Defendant Smile of Tennessee, P.C. is a professional corporation based in

Nashville, Tennessee. Since at least April 1, 2018, Smile of Tennessee is an entity through which

SmileDirect has engaged the services of affiliated dentists. Pursuant to an MSA, SmileDirect

provides marketing services on behalf of and at the direction of Smile of Tennessee and its

affiliated dentists. The MSA states that these marketing services are provided in consultation

with Smile of Tennessee, and requires Smile of Tennessee to approve the content of the

marketing materials. Smile of Tennessee also engaged in regular and continuous business

operations in Tennessee, directly and/or through SmileDirect, including:

        a.    Establishment of bank accounts in Tennessee for affiliated dentists;

        b.    Billing and collection from clients/patients whereby bills were sent from

              Tennessee and then paid into the Tennessee bank account;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 20 of 79 PageID #: 7830
        c.       Joint marketing and advertising of the SmileDirect product and brand, and

                 creation of such joint advertising in Tennessee, that included many outlets—

                 internet, television, print and social media; and

        d.       Producing and printing aligners manufactured on a regular and continuous basis

                 in Tennessee pursuant to computer data stored and maintained in Tennessee, and

                 shipping such aligners from Tennessee.

Accordingly, Smile of Tennessee has knowingly and actively participated in the fraudulent

marketing scheme and anticompetitive conduct alleged herein, in and from Tennessee and this

district.

        50.      Defendant David Katzman is an individual who is the chief executive officer and

chairman of SmileDirect and through his stock ownership, stock voting agreement, and position

as a director of Camelot Venture Group controls the business operations of SmileDirect. David

Katzman, through Camelot, also controlled the services provided by Steven Katzman and

Alexander Fenkell to SmileDirect pursuant to a contract between SmileDirect and Camelot that

he negotiated.

        51.      Defendant Steven Katzman is the chief operating officer of SmileDirect and

through his stock ownership, stock voting agreement, and position as a director of Camelot

Venture Group controls the business operations of SmileDirect.

        52.      Defendant Alexander Fenkell is a co-founder and director of SmileDirect. Fenkell

is the point person for SmileDirect’s marketing efforts. As such, he has been directly involved in

developing the misleading and false advertising campaign used by SmileDirect. Fenkell appeared

on national television and publicly repeated several of the false and misleading marketing

statements that he participated in creating. Specifically, Fenkell falsely stated that the FDA’s




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 21 of 79 PageID #: 7831
investigation of SmileDirect had been “shut down.” He also falsely stated that all clinical

decisions related to SmileDirect’s services were made by U.S. doctors. He further falsely stated

that SmileDirect customers have a one-on-one relationship with a U.S. doctor. As a creator and

direct participant in SmileDirect’s false and misleading marketing campaign, Fenkell has

personal liability for his conduct. Fenkell was also at all relevant times acting as an employee of

Camelot Venture Group, and his conduct was within the scope of that employment.

       53.       Defendant Jeffery Sulitzer is a dentist licensed in California and the chief clinical

officer of SmileDirect. He resides in Happy Valley, Oregon. He is the spokesperson for

SmileDirect and owns or leases SmileDirect shops in California. Sultizer has misrepresented the

attributes, quality, and effects of SmileDirect’s aligners on multiple media platforms, including

the following:

             •   that SmileDirect customers receive the same level of care from SmileDirect as

                 from traditional orthodontists;

             •   that a U.S. doctor prescribes the aligners used by SmileDirect customers; and

             •   that a U.S. doctor checks in on each customer every 90 days.

Sulitzer is personally liable for each false and misleading statement that he made on behalf of

SmileDirect.

       54.       Defendant Camelot Venture Group (“Camelot”) is a corporation with its principal

place of business in Michigan. Camelot is owned and controlled by David Katzman and is, as

described on its website, the largest shareholder of SmileDirect and the managing member of the

limited liability company that controls SmileDirect. As such, Camelot—through its stock

ownership, through its control as the managing member of SmileDirect, and through its ability to




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 22 of 79 PageID #: 7832
appoint David Katzman and Steven Katzman as the operating officers of SmileDirect—controls

SmileDirect and is directly liable for its actions and violations of state and federal law.

       55.     The Katzman Defendants and Fenkell did not work directly for SmileDirect at all

relevant times. Instead, they were employed by Camelot, which, pursuant to a management

agreement with SmileDirect, appointed them as Named Executive Officers (“NEOs”) of

SmileDirect. Camelot also appointed Susan Greenspon Rammelt as general counsel of

SmileDirect and directed day-to-day management of SmileDirect through other Camelot

employees. As such, Camelot, along with the Katzmans, controlled the day-to-day operations of

SmileDirect.

       56.     David Katzman acknowledged, in the Prospectus, that he and the Camelot

management team “work side by side with [SmileDirect] Team Members.” (Exhibit F at 141.)

Camelot was paid at least $150,000 per month for the direct management services it provided to

SmileDirect.

       57.     The Katzman Defendants have appeared on national television to discuss their

control of SmileDirect’s defense against the FTC and FDA complaints described above,

demonstrating their intimate knowledge and control of SmileDirect’s marketing and sales

strategy, including the decision to market SmileDirect aligners without FDA approval. The

Katzman Defendants and Camelot have positioned themselves as the decision makers for Smile

Direct with respect to the issues alleged in this action.

       58.     The actions of SmileDirect alleged in this complaint relate to high-level decisions

about marketing and business organization that were made at the executive level by Camelot and

the NEOs it appointed. Those decisions, upon information and belief, were authorized, approved,

and directed by the Katzman Defendants and Fenkell, who were thus knowing participants in




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 23 of 79 PageID #: 7833
each such decision and the harm resulting from each such decision. Each Defendant is thus

liable, under Tennessee law, for his or its “own acts and conduct” causing the injuries and giving

rise to the causes of action alleged herein.

        59.     In addition, the Katzman Defendants and Fenkell were agents of Camelot. As

agents of Camelot, the Katzman Defendants and Fenkell caused injury to Plaintiffs and class

members. When causing that injury, the Katzman Defendants and Fenkell were acting on

Camelot’s business and within the scope of their employment with Camelot. Accordingly,

Camelot has respondeat-superior liability for the conduct of the Katzman Defendants and Fenkell

in connection with SmileDirect.

                                  JURISDICTION AND VENUE

        60.     This court has subject matter jurisdiction under Section 39 of the Lanham Act, 15

U.S.C. § 1121, and 28 U.S.C. §§ 1331 and 1338 and over the common-law and state-law claims

pursuant to 28 U.S.C. §§ 1338 and 1367. This court also has subject matter jurisdiction pursuant

to the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §§ 1332(d) and 1453 because the

number of proposed class members exceeds 100, the amount in controversy exceeds the sum or

value of $5 million, exclusive of interests and costs, and Plaintiffs and other class members are

citizens of a different state from Defendants.

        61.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

SmileDirect maintained its principal place of business in this district and a substantial part of the

events or omissions giving rise to the claims occurred in this district.

        62.     This court has personal jurisdiction over each defendant because each defendant,

directly with its directors, officers, employees, representatives, and/or agents participated in acts

or practices giving rise to the claims herein in this district.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 24 of 79 PageID #: 7834
                    FACTS COMMON TO ALL CLAIMS FOR RELIEF

       63.     SmileDirect was founded in or around 2014. Its initial management and capital

were provided directly by Camelot, which remained its largest voting shareholder and the

managing member of the LLC, controlling its day-to-day business operations through both

management and stockholder control.

       64.     David Katzman and Steven Katzman, both of whom own and control Camelot,

provide their services, respectively, as chief executive officer and chief operating officer

pursuant to contractual agreements with Camelot and not directly to SmileDirect. Stated

differently, it is Camelot who selected David Katzman and Steven Katzman to be the chief

executive officer and chief operating officer, respectively, of SmileDirect and who directly

controls their services to SmileDirect and those of Fenkell.

       65.     SmileDirect describes itself as a “med-tech platform for transforming smiles.” It

states that its business purpose is to disrupt the current orthodontic model. SmileDirect also

describes itself as a “middle man, making virtual connections between patients and dentists.” In

fact, the description of its business contained in the Prospectus and in its uniform marketing

makes clear that SmileDirect is operating in the field of dentistry/orthodontics in every state in

the United States—illegally.

       66.     SmileDirect describes a “member journey” that customers of SmileDirect engage

in as follows: “Members start their journey by visiting our website, where they can learn about

how our process works, read firsthand reviews from other members, and view before and after

photos. . . . Members can then order their aligners remotely.”

       67.     The remote ordering of a SmileDirect-manufactured aligner occurs in steps.

Unlike in traditional orthodontics, none of these steps are supervised by a licensed dentist.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 25 of 79 PageID #: 7835
Instead, a customer orders an “easy to use” “impression kit” online. This impression kit is mailed

by SmileDirect to the customer and contains impression material, which must be mixed and

fabricated by the customer. The impression material must be used within 30 minutes of its home

fabrication by the customer. The customer then returns the completed impression in a shipping

box so the impression can be employed by SmileDirect in connection with its manufacture of

aligners for the customer. The impression material is used to create a digital picture of the

customer’s mouth that SmileDirect’s “doctors” employ to draft a “treatment plan” that contains

protocols for how the customer’s teeth might move during treatment.

       68.     A SmileDirect customer also completes his or her own dental history without the

assistance of a licensed dentist. As a result, these histories are often incomplete or, because they

ask about medical conditions using complex dental terms, incorrect.

       69.     According to a report authored by Hindenburg Research, dentists unanimously

agree that the treatment offered by SmileDirect does not measure up to orthodontic standards in

several ways: “Throughout the course of our research, dentists and orthodontists were unanimous

in telling us that SDC was missing the most vital parts of any orthodontic treatment, which

include a comprehensive pre-screening and evaluation for complex legacy dental issues,

professionally performed molds and/or scans, as well as continuing personalized care from a

licensed professional.” (Exhibit I, attached hereto, at 5.)

       70.     SmileDirect’s Prospectus makes clear that the treatment plan itself is prepared not

by U.S. dentists, but by its staff of independent contractors in Costa Rica. (See Exhibit F at 68;

see also Exhibit E, attached hereto.) Stated differently, almost all the work in connection with the

so-called treatment plan is prepared by persons who are not licensed as dentists in the United




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 26 of 79 PageID #: 7836
States. This work is accomplished in 24-48 hours “to help minimize patient dropout (i.e.,

changing their mind).” (Exhibit J, attached hereto, at 16.)

        71.     SmileDirect states that a U.S. licensed dentist “approves” the treatment plan. In

fact, to the extent that U.S. dentists are involved in the process, they are minimally involved.

SmileDirect has acknowledged in its “ELP participation agreement for 2017” that, to the extent a

U.S. dentist “participates” in approving the treatment program, they are only paid if they actually

approve the program and then are paid only $50. This “sign off” takes “only a few minutes” and

“can be done from anywhere.” (See Exhibit J at 16.) Some SmileDirect dentists regularly

approve as many as 100 treatment programs per day. (See Exhibit I at 2.)

        72.     SmileDirect’s own practices make clear that the development of the so-called

“treatment program” for the aligners, which it manufactures itself, is in fact done in Costa Rica

by unlicensed dentists and not by prescription of a U.S. dentist who has engaged in acceptable,

legitimate review of the patient’s orthodontic condition consistent with industry standards of

patient care. SmileDirect’s constant marketing claim that its aligners provide the same level of

care as traditional orthodontics is false.

        73.     Following a customer’s payment of the fee for the aligners of approximately

$1,900, SmileDirect itself manufactures the aligners in Tennessee on a 3-D printer. The aligners

are then sent to the customer with instructions for their use.

        74.     While SmileDirect states that the average treatment lasts approximately six

months, many treatments last many months longer.

        75.     SmileDirect states in its Prospectus that a treating doctor “monitor[s] the

member’s progress” (Exhibit F at 26) and that “at least every 90 days” a customer’s photos are

reviewed by a treating doctor, who may then “order any mid-course corrections or refinements”




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 27 of 79 PageID #: 7837
(id. at 147). SmileDirect, via Defendant Sulitzer, has further claimed publicly that a treating

doctor checks in on each patient every 90 days. All of these claims are false. In fact, SmileDirect

customers do not even know the identity of the dentists who are involved in their case (to the

extent that they are involved). SmileDirect refuses to disclose the addresses or contact

information with respect to such dentists, and therefore no patient-doctor relationship is ever

actually established. Many online complaints about SmileDirect relate to the fact that its

customers could not reach the so-called “treating doctor.”

       76.     The communications between SmileDirect and customers are in fact handled by

unlicensed administrative personnel. Complaints filed on the Better Business Bureau website and

elsewhere, involving thousands of customers, indicate that these administrative personnel

regularly offer orthodontic and treatment advice through emails over the internet. The treating

doctors who are assigned to monitor these customers’ progress do not communicate directly with

the customers and, in most cases, are not informed of the communications with customers or any

advice that is given to them.

       77.     Thus, while SmileDirect states in its Prospectus that, in its business model, there

is “seamless communication with the member over the course of treatment” (Exhibit F at 26),

this is a falsehood. Similarly, SmileDirect’s statement that “each member’s treating doctor is

available to answer clinical questions” (Exhibit F at 162) is also a falsehood, given that

SmileDirect customers do not even know who the “treating doctor” is or how to contact such

treating doctor. Their contact with SmileDirect is through unlicensed administrative personnel,

who handle the communication and advice offered by SmileDirect in connection with their

dangerous and faulty product.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 28 of 79 PageID #: 7838
        78.     SmileDirect acknowledges that it currently manufactures all of its aligners in

Tennessee on a 3-D printer provided by Hewlett-Packard. At no time has SmileDirect sought

approval from the FDA for the manufacture and distribution of these aligners, nor has it

submitted an application to the FDA under so-called Rule 510(k) seeking approval for the

manufacture and distribution of such aligners.

        79.     SmileDirect states that it has 700,000 customers and that its revenue this fiscal

year will exceed $500 million. SmileDirect is currently operating at a substantial loss. In

September 2019, it offered common shares in a public offering. Subsequent to the public

offering, 98% of the voting shares—and day-to-day control of SmileDirect—remained with the

Katzman Defendants and Camelot. The Defendants have acknowledged, in the Prospectus, that

SmileDirect is a “controlled company” under their control. (Exhibit F at 180.)

 SMILEDIRECT’S NATIONAL MARKETING CAMPAIGN DESIGNED TO AFFECT
                       CONSUMER CHOICE

        80.     For the past several years, Defendants have been involved in one of the nation’s

largest marketing campaigns, which seeks to promote SmileDirect’s aligners and to denigrate

traditional orthodontics using falsehoods (this joint marketing effort is referred to herein as

SmileDirect’s marketing or advertising).

        81.     SmileDirect’s marketing strategy was developed, in part, by Gin Lane, a major

advertising agency, with the express purpose of persuading customers to avoid traditional

orthodontic services, such as those provided by the Provider Plaintiffs, and to instead use

SmileDirect. Among other things, SmileDirect advertised that, by using SmileDirect, customers

could forgo visits to a dentist’s office.

        82.     SmileDirect has stated that it follows an omni-channel approach to marketing,

using billboards (including in Times Square and the NYC Subway), Google, Facebook,




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 29 of 79 PageID #: 7839
Instagram, and other social media platforms to promote its aligners. In addition, SmileDirect has

purchased advertising time during televised national sporting events, such as college football

games. MediaRadar, an advertising analytics firm, indicates that SmileDirect spent over $100

million in marketing in 2018 and employed more than “250 different media properties.”

       83.       SmileDirect’s marketing effort is so large that it has developed a 125-person, in

house ad-agency to saturate the marketplace with its marketing falsehoods.

       84.       SmileDirect’s omni-channel marketing campaign uses literal falsities and

misleading statements, as described herein, and is designed to demean the traditional orthodontic

industry, which SmileDirect describes, in its Prospectus, as “competition.” (Exhibit F at 62.)

Many of those false, misleading, and demeaning statements are contained in the dozens of online

commercials compiled by iSpot.tv, including the following:

             •   Stating that “we can straighten your smile for 60% less than braces;”

             •   Stating that, “[i]f your aligners aren’t a good fit for you, you get your money

                 back;”

             •   Stating that “you shouldn’t have to wear braces to get your smile;”

             •   Asking “why would anyone go to a dentist’s office?;”

             •   Describing braces as including “embarrassing wires.”

These false, misleading, and demeaning statements harm dentists practicing traditional

orthodontics and mislead consumers who would otherwise purchase traditional orthodontic

services.

     SMILEDIRECT’S UNIFORM MISREPRESENTATIONS AND FRAUDULENT
                       MARKETING STATEMENTS

       85.       The Defendants have disseminated numerous false and misleading statements to

the purchasing public in an effort to advertise and promote the SmileDirect aligners as an



 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 30 of 79 PageID #: 7840
alternative to traditional orthodontic treatment. As a result of these false and misleading

statements, potential consumers of traditional orthodontic services (such as the Consumer

Plaintiffs), who would have otherwise sought treatment from providers of traditional orthodontic

services (such as the Provider Plaintiffs), have instead purchased SmileDirect aligners.

       86.     The false and misleading statements that the Defendants have disseminated to the

public over the period of time during which they have offered the SmileDirect aligners for sale

are described in more detail below.1

   A. Claiming that SmileDirect customers receive the same level of orthodontic care as
      patients who engage traditional dentists

       87.     Defendant Sulitzer, the Chief Clinical Officer at SmileDirect, has stated that “[a]n

individual who is requesting treatment by using SmileDirectClub’s aligners is receiving the same

level of care from a treating dentist-orthodontist as an individual visiting a traditional

orthodontist or dentist for treatment.” This statement is repeated online in a blog prepared and

used for marketing by SmileDirect called “Grin Life.” This statement is materially false,

deceptive, and fraudulent.

       88.     It is beyond dispute that SmileDirect’s business model provides a much lower

level of care to customers than traditional orthodontics. In traditional orthodontics, licensed

dentists physically examine their patients, take radiological images of their teeth and surrounding



       1
           Given the extensive advertising campaign waged by the Defendants, it would be
unreasonable to require the Plaintiffs to allege the exact day, hour, and place of SmileDirect’s
misleading advertisements: “Where the allegedly misleading advertising has occurred over a
long period of time, it would be unreasonable and contrary to the Sixth Circuit’s liberal
construction of Rule 9(b) to require Plaintiff to identify the exact day, hour or place of every
advertisement which made the allegedly misleading statements. This is especially true in this
case where it is clear that Defendant is aware of the advertising campaigns referred to in
Plaintiff's complaint, when those campaigns started, and how long they have run.” Fed. Exp.
Corp. v. U.S. Postal Serv., 40 F. Supp. 2d 943, 952 (W.D. Tenn. 1999).




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 31 of 79 PageID #: 7841
bone structure, establish a treatment plan, implement the plan, and review the progress of their

patients and their devices in-office on a regular basis. But SmileDirect’s entire business model is

based on eliminating the direct patient-doctor contact on a regular and continuous basis that is

employed in traditional orthodontics.

       89.     In the Prospectus and in its other advertising, SmileDirect states that a treating

doctor “monitor[s] the members’ progress” and is able to have “seamless communication with

the member over the course of treatment.” (Exhibit F at 144.) Defendant Sulitzer has also

publicly stated that a licensed doctor checks in on each SmileDirect customer every 90 days.

These statements are false and misleading and anticompetitive.

       90.     In fact, patients do not interact with “treating doctors,” either in person, by

telephone, or through the SmileDirect internet platform. No doctor is ever identified to the

customer as being their treating doctor, and communications between customers and SmileDirect

take place through administrative personnel not trained in orthodontics or dentistry. This

internet-based administrative interaction is nothing like the seamless communication between a

treating doctor and the patient advertised by SmileDirect or employed in traditional orthodontics.

Indeed, the SmileDirect “patient” does not even know who the purported dentist is.

       91.     SmileDirect does not provide a patient-doctor relationship and does not identify to

customers any doctor who is acting as “their doctor or prescriber.” Included among the

thousands of complaints lodged against SmileDirect on the internet are those that indicate that

patients were unable to reach any actual doctor to describe and discuss their complaints and

injuries resulting from their use of SmileDirect aligners.

       92.     Similarly, SmileDirect advertises that customers who use its aligners do not have

to undergo a dental exam prior to treatment. This advertising is an acknowledgement that




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 32 of 79 PageID #: 7842
SmileDirect’s level of care is below the standard in orthodontics, where such an examination is

required.

       93.     It is beyond dispute that SmileDirect’s version of “teledentistry” is not consistent

with the applicable medical standard of care for traditional dentists. Its false marketing injures

both consumers and competing dentists.

       94.     Because SmileDirect does not use physical exams of customers to develop a

treatment program or allow the treatment of its customers to be monitored by a licensed dentist,

the level of care provided by SmileDirect is, in fact, of a lower quality than that received by a

patient undergoing traditional orthodontic treatment. Specifically, SmileDirect is unable to

anticipate or correct issues that would be revealed by an x-ray, such as bite misalignment, gum

disease, or the existence of implants. Indeed, the failure to take x-rays caused one Plaintiff,

Plaintiff Lofland, to undergo a root canal due to SmileDirect’s aligners. (See Exhibit H.)

Furthermore, SmileDirect is unable to adjust the course of treatment if a customer’s teeth do not

respond as anticipated to treatment.

   B. Asserting that SmileDirect is employing teledentistry in accordance with industry
      standards

       95.     SmileDirect represents to customers, in its marketing materials and its consent

and history document, which forms the contract between SmileDirect and the customers, that

customers are being served by “teledentistry.” This representation is made in an effort to

convince customers that they are receiving actual, industry-standard dental care. In fact,

SmileDirect does not employ teledentistry.

       96.     The ADA has a policy with respect to teledentistry that establishes the industry

standard:




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 33 of 79 PageID #: 7843
         The dentist is responsible for and retains the authority for ensuring the safety and
         quality of services provided to patients using teledentistry technologies and
         methods. Services delivered via teledentistry should be consistent with in-person
         services, and the delivery of services utilizing these modalities must abide by laws
         addressing privacy and security of a patient’s dental and medical information.

SmileDirect plainly does not meet the industry standard for teledentistry in several respects.

         97.    First, SmileDirect’s services are not consistent with in-person services.

SmileDirect’s dentists do not physically examine customers’ teeth so that, unlike with in-person

services, SmileDirect dentists are unable to identify certain issues, such as gum disease, bite

issues, or the existence of implants, that would be revealed with in-person services.

         98.    Second, SmileDirect services are not consistent with in-person services in that

SmileDirect customers are not required to provide their existing dental records. As a result,

SmileDirect’s dentists are not able to use a customer’s dental history to inform the plan of

treatment.

         99.    Third, unlike with in-person services, SmileDirect’s dentists do not actively

prescribe the course of treatment for SmileDirect customers. Instead, SmileDirect dentists, at

best, passively approve a course of treatment designed by unlicensed personnel.

         100.   Fourth, unlike with in-person services, SmileDirect’s dentists do not interact

directly or even indirectly with customers. SmileDirect dentists never interact with the customers

assigned to them. If a customer has an issue with SmileDirect’s treatment, that customer is only

able to speak with administrative personnel. Those administrative personnel are not overseen by

the SmileDirect dentist assigned to the customer, and the SmileDirect dentist is not kept

informed of the content of those communications. The SmileDirect administrative personnel are

thus offering advice concerning orthodontics in an improper and illegal fashion on a regular

basis.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 34 of 79 PageID #: 7844
        101.    SmileDirect is aware that it does not follow the industry standard for teledentistry.

It recently complained that California’s teledentistry regulations were “anticompetitive” and

imposed “unnecessary hurdles and costs.” Furthermore, it is currently engaged in an effort to

lobby “a handful” of states to pass new teledentistry legislation before SmileDirect faces

challenges from regulators using existing regulations.

        102.    Because SmileDirect’s business does not meet or follow the industry standard for

teledentistry, the characterization of its business as teledentistry is fraudulent and misleading.

    C. Advertising that the orthodontic result provided by SmileDirect’s aligners is “three
       times faster than braces”

        103.    While SmileDirect advertises that its treatment is “three times faster than braces,”

this is, in fact, a falsehood.

        104.    First, SmileDirect has no actual support for this statement. The time required for

traditional orthodontics depends upon the level of care and the level of correction required.

SmileDirect cannot show that it would achieve the same level of correction for a specified

condition “three times faster than braces.”

        105.    Second, because SmileDirect provides a lower quality of orthodontic care than a

traditional orthodontic provider, its results cannot match those achieved in traditional orthodontic

care, regardless of time period.

        106.    SmileDirect has thus deliberately misstated the efficacy of its product in

comparison to traditional orthodontics in order to gain unfair competitive advantage against

dentists and to gain market share,

    D. Engaging in deceptive practices and misrepresentations concerning SmileDirect’s
       return policies




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 35 of 79 PageID #: 7845
         107.   When ordering an impression kit from SmileDirect, SmileDirect describes, in

writing, “our smile guarantee.” It states that “getting started is risk-free. If invisible aligners

aren’t a good fit for you, you’ll get your money back.” The Prospectus also describes this “Smile

Guarantee, which provides members a refund or additional treatment, at no extra cost, if they are

not entirely satisfied.” (Exhibit F at 23.) In sum, the uniform disclosures made by SmileDirect

appear to make clear that customers who are not satisfied can avail themselves of the “Smile

Guarantee” and get a total refund. Similarly, SmileDirect’s commercials state that, “if aligners

are not a good fir for you, you get your money back” and describe SmileDirect’s aligners as “risk

free.”

         108.   This offer of a refund is fraudulent and deceptive because, in other disclosures,

SmileDirect retracts its offer of a “smile guarantee” and limits or eliminates any refund

possibility. Furthermore, SmileDirect does not offer a refund if the aligners are not a good fit,

and its aligners are not, in fact, risk free.

         109.   SmileDirect’s standard form customer agreement contains a small-print, hidden

waiver of any claim that might be asserted by a customer as against SmileDirect. Specifically, in

a section of the agreement captioned “TELEHEALTH,” buried in small print and appearing

almost as a non sequitur in that paragraph, customers unknowingly represent that they “release

SmileDirectClub from liability for any claim by me or any third party in connection with my

participation or use of the invisible aligner treatment.”

         110.   This deliberately hidden provision, contained in a paragraph that does not address

litigation waivers but “telehealth,” appears to retract entirely the “smile guarantee”/refund policy

stated by SmileDirect in its Prospectus and other documents.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 36 of 79 PageID #: 7846
       111.    Although this waiver is plainly unenforceable under Tennessee and other state

law—as providers of medical and related services cannot waive claims as against them for their

own fraud and negligence—it is designed deceptively to prevent people from asserting any claim

as against SmileDirect and availing themselves of the so-called “smile guarantee.”

       112.    Moreover, as demonstrated by the numerous online complaints regarding

SmileDirect, SmileDirect does not in fact offer refunds when aligners are not a good fit. Indeed,

Plaintiff Johnson did not receive his complete aligner set and also received no refund.

       113.    SmileDirect’s representations and counter-representations with respect to its

refund policy are deceptive trade practices and fraudulent under applicable law.

   E. Making misrepresentations and deceptive statements with respect to the ability of
      SmileDirect’s aligners to address “bite issues”

       114.    SmileDirect engages in an extreme form of deception, misrepresentation, and

fraudulent practice in connection with its representations concerning the ability of its aligners to

address bite issues.

       115.    In its advertising and emails to customers, SmileDirect states that it has helped

“thousands of people with bite issues.” (See Exhibit C at 5.) On its blog, “Grin Life,” it

specifically states “our aligners may also correct bite issues” and “our aligners are designed to

not only help straighten smiles, but they can also correct bite issues.” These statements are

misleading and deceptive because SmileDirect knows that its aligners cannot correct bite issues

but only worsen them.

       116.    As a result of the Defendants’ misrepresentations regarding the ability of

SmileDirect’s aligners to address bite issues, many customers with bite issues have purchased

SmileDirect aligners believing that their bite issues can be corrected without traditional

orthodontic care.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 37 of 79 PageID #: 7847
        117.    In fact, SmileDirect aligners cannot correct bite issues and, in many cases, can

create new bite issues or aggravate existing bite issues. As a result, SmileDirect has received

many complaints from customers whose spacing issues have been addressed, at least in part, by

the aligners but for whom the aligners have worsened their bite issue or created a bite issue.

        118.    Despite uniform advertising that its product can correct bite issues, SmileDirect,

at the same time, disclaims the ability of its product to correct bite issues in the fine print of its

customer contract. Therein, it makes customers represent that they understand that the aligner

will only address alignment and will not correct any existing bite issue.

        119.    SmileDirect’s practice in this regard is a traditional “bait and switch” and a

fraudulent and deceptive practice under Tennessee and other states’ laws. Its practice of making

a bold unambiguous promise that the aligners can correct underbites, overbites, and crossbites

and then employing small-print language in a consent and history document to repudiate that

promise is the definition of a deceptive practice.

    F. Misrepresenting the effect of SmileDirect’s aligners upon customer heart rate and
       blood pressure.

        120.    In its blog, Grin Life, SmileDirect, in a gross and deliberate fraudulent statement,

states that use of its product will help reduce customer heart rate and blood pressure: “Here are 7

reasons investing in SmileDirectClub will pay dividends. . . . Your heart rate and blood pressure

will decrease. . . .”

        121.    Stated simply, SmileDirect has no basis for these statements whatsoever. They are

untrue, false, misleading, and deceptive. They are also anticompetitive.

    G. Making misrepresentations and deceptive statements with respect to customer
       satisfaction with SmileDirect aligners.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 38 of 79 PageID #: 7848
       122.      SmileDirect is engaged in one of the largest nationwide campaigns for advertising

ever with respect to a new consumer product, spending hundreds of millions of dollars a year

advertising its product on television, on the internet, and in print. (See supra ¶¶ 73-77.)

       123.      In its Prospectus and advertising material, SmileDirect consistently states that

“our members are highly satisfied.” (Exhibit F at 123.) The Defendants make these statements

because they know that potential customers are likely to purchase SmileDirect aligners if they

believe they will be “highly satisfied” with the results and because they know that customers rely

on the opinions of other customers when making purchasing decisions.

       124.      In fact, the Defendants’ statements that SmileDirect customers are highly satisfied

is false and deceptive.

       125.      SmileDirect knows that it has received thousands of serious customer complaints

with respect to the efficacy of its aligners and its business model. Indeed, the dissatisfaction of

customers with the aligners is reflected by the fact that SmileDirect has received many low

ratings on Yelp and the Better Business Bureau websites.

       126.      By stating that its customers are highly satisfied and failing to acknowledge the

thousands of complaints that it has received, SmileDirect is engaging in deceptive and

misleading conduct. Among the thousands of complaints available on the internet are the

following:

             •   “We had nightmare experience with this company. We get no resolution after

                 several emails and phone calls there has to be someone else that we can speak to.

                 Our money is getting stolen from us.”




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 39 of 79 PageID #: 7849
       •   “[In] the seventh month, my crowning implant - which was super expensive to get

           done came off together. When I called them about this, they kept making me

           email people. They are generally super hard to get in contact with.”

       •   “This company is truly a mess!!! Hopefully, my teeth will eventually be straight

           ... with all their delays, more like one and a half years instead of six months.”

       •   “Had I had the opportunity to do this over again, I would have coughed up the

           extra dough and done it the right way with Invisalign. The quality of the tray

           simply weren’t up to par. I was convinced that they sent me the wrong trays in

           later months because I wasn’t seeing any incremental movement or

           straightening.”

       •   Customer describing impact upon use of aligners: “A gap in my top teeth is fixed

           but I still cannot bite down with my front teeth, i.e. I cannot bite into a sandwich

           or a piece of meat.”

       •   “Product made my teeth worse with spacing and gaps, did not work as described

           and was led to believe it would get fixed. I paid the full amount upfront for my

           treatment where I was promised straight teeth from one of their smile shop

           employees. After five months and four broken aligners and a cracked tooth and

           numerous attempts to talk to the customer service to fix my issues, all of which

           led nowhere.”

       •   “Product doesn’t work, when brought to the attention of the company that it didn’t

           work, the new aligners that were given were completely messed up. I’m eight

           months into my treatment and am very unhappy. They are made horribly. They




Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 40 of 79 PageID #: 7850
                 are loose and don’t even move my teeth. I’m spending thousands of dollars on

                 these things for no reason.”

            •    “Half a year of aligners with Smile Direct, and my most prominent teeth were

                 WORSE. My girlfriends experience was just as bad. Her aligners keep cracking.”

        127.     In sum, SmileDirect has deliberately misrepresented the consumer reaction to its

product. The consumer reaction has been substantially negative with thousands of customer

complaints, which SmileDirect has not disclosed to the consuming public but instead

misrepresented.

    H. Failing to inform consumers that SmileDirect’s sale of its self-manufactured aligners
       violates the FD&C Act and involves the illegal practice of dentistry.

        128.     On or about April 25, 2019, the American Dental Association filed a detailed 20-

page Citizen Petition with the FDA outlining why SmileDirect’s self-manufactured and self-

distributed aligner practice violates the FD&C Act. The FDA is currently addressing these

issues. On October 10, 2019, the ADA confirmed that “[a]ll substantive issues raised by the

ADA’s citizen petition remain fully before the FDA at this time.” (See Exhibit K, attached

hereto, at 1.)

        129.     On May 8, 2019, a federal district court in Georgia found that SmileDirect is

illegally practicing dentistry in the state of Georgia. (See Exhibit A, attached hereto.)

        130.     At no time has SmileDirect informed consumers that it is in violation of the

FD&C Act and illegally practicing dentistry.

        131.     Both of these nondisclosures are highly material and highly fraudulent because

consumers would be reluctant to use SmileDirect’s aligners in any capacity if they knew that

they were being sold in violation of both federal and state law.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 41 of 79 PageID #: 7851
       132.    SmileDirect’s failure to make such disclosures has allowed it to keep its

fraudulent schemes secret and to perpetuate its deceptive scheme upon doctors and consumers.

       133.    Manufacturers and sellers of medical devices are prohibited from introducing or

causing them to be introduced into interstate commerce if such device is misbranded. See FD&C

Act § 301(a); FD&C Act § 301(b).

       134.    The aligners manufactured by SmileDirect in its own facility are class two

medical devices regulated by the FDA. These devices are subject to a “by prescription only”

restriction that applies to other manufacturers of such aligners but that SmileDirect has

effectively and illegally eluded.

       135.    As shown herein, the aligner devices manufactured by SmileDirect are not

provided by a prescription. Instead, the aligner program is developed by unlicensed medical

personnel in Costa Rica, in connection with administrative staff in the United States, and then

rubberstamped by SmileDirect’s dentists, who receive only a $50 fee in connection with such

process and, again, only if they approve the customer for treatment. Although these dentists are

typically licensed in only one state, SmileDirect often allows them to approve treatment plans for

customers located in states in which they are not licensed. This process does not comply with the

requirements for an orthodontic prescription under applicable medical standards.

       136.    As a manufacturer of its aligners, SmileDirect was legally obligated to seek FDA

clearance for such product, likely pursuant to Rule 510(k). SmileDirect instead has decided to

flout these legal requirements and is selling its product, which should be labeled and sold only by

prescription, in an essentially over-the-counter fashion.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 42 of 79 PageID #: 7852
        137.     SmileDirect’s failure to inform consumers that its product is being sold in

violation of the very consumer laws that are designed to protect them is a fraudulent practice in

and of itself.

        138.     As referenced above, on or about May 8, 2019, a federal district court in Georgia

specifically refused to find that SmileDirect was not acting as a dentist after SmileDirect

requested declaratory relief to that effect. In connection with denying declaratory relief to

SmileDirect, the court made clear that SmileDirect’s assertion that it was not acting as a dentist

in the state of Georgia was baseless. This decision is likely to be followed by other courts in the

near future.

        139.     The Georgia decision and its import have also not been disclosed to consumers by

SmileDirect.

        140.     SmileDirect is deliberately hiding from consumers—for competitive and

monetary advantage—the fact that it is illegally operating as an unlicensed dentist in connection

with its core business. Disclosure of this legal fact would directly impact SmileDirect’s business

model and result in potential customers choosing to use traditional orthodontics rather than

SmileDirect’s aligners.

        141.     SmileDirect’s attempt to profit at the expense of customers and at the expense of

traditional orthodontics is negligent, fraudulent, deceptive, and a violation of the Lanham Act.

                                      CLASS ALLEGATIONS

    A. Class Definitions

        142.     Plaintiffs seek to represent two classes and eight subclasses in this case.

        143.     The first class defined herein is the class of all dental or orthodontic providers

who provide traditional orthodontic services or goods or services similar to those that




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 43 of 79 PageID #: 7853
SmileDirect purportedly offers, and/or the practice entities through which they provide such

services. This class—the “Provider Class”—asserts claims for violations of the Lanham Act, the

Tennessee Consumer Protection Act of 1977, and other unfair or deceptive acts or practices

statutes of the respective states in which such providers reside, collectively.

       144.    Included in the first class are two subclasses. The “Florida Provider Subclass” is

the class of all dental or orthodontic providers who provide traditional orthodontic services or

goods or services similar to those that SmileDirect purportedly offers in the state of Florida,

and/or the practice entities through which they provide such services. The “New York Provider

Subclass” is the class of all dental or orthodontic providers who provide traditional orthodontic

services or goods or services similar to those that SmileDirect purportedly offers in New York,

and/or the practice entities through which they provide such services.

       145.    The second class defined herein is the class of all customers who have used or

otherwise paid for the SmileDirect aligner program and product. This class—the “Consumer

Class”—asserts claims for violations of the Magnusson-Moss Act, breach of warranty, fraud, and

violations of the Tennessee Consumer Protection Act of 1977 and other unfair or deceptive acts

or practices statutes of the respective states in which such consumers reside, collectively.

       146.    Included in the second class are eight subclasses. The “California Consumer

Subclass” is the class of all consumers who have used or otherwise paid for the SmileDirect

aligner program and product in California. The “Colorado Consumer Subclass” is the class of all

consumers who have used or otherwise paid for the SmileDirect aligner program and product in

Colorado. The “Florida Consumer Subclass” is the class of all consumers who have used or

otherwise paid for the SmileDirect aligner program and product in Florida. The “Michigan

Consumer Subclass” is the class of all consumers who have used or otherwise paid for the




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 44 of 79 PageID #: 7854
SmileDirect aligner program and product in Michigan. The “New York Consumer Subclass” is

the class of all consumers who have used or otherwise paid for the SmileDirect aligner program

and product in New York. The “Virginia Consumer Subclass” is the class of all consumers who

have used or otherwise paid for the SmileDirect aligner program and product in Virginia. The

“Washington Consumer Subclass” is the class of all consumers who have used or otherwise paid

for the SmileDirect aligner program and product in Washington. The “Wisconsin Consumer

Subclass” is the class of all consumers who have used or otherwise paid for the SmileDirect

aligner program and product in Wisconsin.

       147.    Excluded from all classes are the Defendants, any entity in which the Defendants

have a controlling interest, and the respective officers, directors, legal representatives,

employees, successors, subsidiaries, and assigns of such persons and entities. Also excluded

from all classes are any individuals or entities who are party to the anti-class-action clause added

to SmileDirect’s Consent and History in September 2019.2

   B. Numerosity: Fed. R. Civ. P. 23(a)(1)

       148.    The members of the classes defined herein are so numerous and geographically

dispersed that individual joiner of all class members is impracticable.

       149.    The Provider Class, based upon available records, includes at least 10,000

members.




       2
          This anti-class-action clause was inserted into the Consent and History in September
2019 and reads as follows: “I further agree that any arbitration under this agreement will take
place on an individual basis, that class arbitrations and class actions are not permitted, and that I
am agreeing to give up the ability to participate in a class action.” (See Exhibit L, attached
hereto, at 7.) This clause definitively shows that class actions were allowed under the language
of the Consent and History prior to September 2019.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 45 of 79 PageID #: 7855
       150.      The Consumer Class, based upon statements made by SmileDirect, includes

hundreds of thousands of members.

       151.      The individuals’ names and addresses for each class are already publicly available

or available from the records of SmileDirect.

       152.      Class members may be notified of the pendency of this action by judicially-

accepted and court-approved notice, directly or via publication.

   C. Commonality and Predominance: Fed. R. Civ. P. 23(a)(2) & 23(b)(3)

       153.      This action involves common questions of law and fact that predominate over any

questions affecting individual class members.

       154.      Plaintiffs’ claims do not seek personal injury damages of any nature.

       155.      The Provider Class seeks only damages related to the profits earned by

Defendants in connection with the sale of the SmileDirect aligners and/or the profits lost by such

providers as a result of SmileDirect’s misrepresentations and deceptive and anti-competitive acts

and practices.

       156.      The Consumer Class seeks only damages resulting from the misrepresentations

and fraudulent and deceptive practices related to the sale and marketing of the SmileDirect

aligners in the form of monetary or injunctive relief.

       157.      The common questions of law and fact which predominate over questions

affecting individual class members include without limitation:

           a. whether SmileDirect knew or should have known that its aligners were being mis-

                 marketed and misrepresented in nationwide commerce;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 46 of 79 PageID #: 7856
           b. whether SmileDirect was violating federal law, including the FDC&A Act, in

               connection with its distribution of aligners that required FDA approval, but for

               which no FDA approval was received;

           c. whether SmileDirect has made deliberate misrepresentations with respect to the

               efficacy of its aligners and the purposes for which they may be used;

           d. whether SmileDirect has been illegally operating as a dentist in the various states

               in which it engages in commerce;

           e. whether SmileDirect’s practice of offering refunds and then refusing to make

               refunds based upon a fine-print waiver (that is unenforceable under state law) is a

               deceptive practice; and

           f. whether SmileDirect’s deception and fraudulent marketing violate 15 U.S.C

               §1125(a).

   D. Adequacy of representation, Fed. R. Civ. P. 23(a)(4)

       158.    Plaintiffs are adequate class representatives because their interests did not conflict

with the interest of the other class members whom they seek to represent.

       159.    Plaintiffs have retained counsel competent and experienced in complex class

action litigation, including consumer litigation and Lanham Act litigation, and Plaintiffs intend to

prosecute this action vigorously.

       160.    The classes’ interests will be fairly and adequately represented by Plaintiffs.

   E. Declaratory and injunctive relief: Fed. R. Civ. P. 23(b)(2)

       161.    The prosecution of separate actions by individual class members in each class

would create a risk of inconsistent or varying adjudication with respect to class members that

might establish incompatible standards of conduct for Defendants.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 47 of 79 PageID #: 7857
       162.    Such individual actions would create a risk of adjudications that would be

dispositive of the interests of all class members and impair their interests.

       163.    Defendants have acted and/or refused to act on grounds generally applicable to

the class making final injunctive relief and declaratory relief appropriate.

   F. Superiority: Fed. R. Civ. P. 23(b)(3)

       164.    A class action is superior to any other available means for a fair and efficient

adjudication of this controversy, and no unusual difficulties are likely to be encountered in the

management of this case.

       165.    The damages or other financial detriment suffered by Plaintiffs and the other class

members are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Defendants, so it would be impossible for class members

to individually seek redress for Defendants’ unlawful conduct.

       166.    Even if each class member could afford litigation, individualized litigation would

create a potential for inconsistent and contradictory judgments and dramatically increase the

delay and expense to all parties and the court system.

       167.    By contrast, the class action device presents far fewer management difficulties

and provides the benefits of a single adjudication, the common use of scale, and comprehensive

supervision by a single court.

                     INAPPLICABILITY OF ARBITRATION CLAUSE

       168.    Contained in the fine print of the customer agreement executed by each customer

of SmileDirect is an unenforceable arbitration cause. More importantly, the arbitration clause by

its own terms does not apply to any claim over which any small claims court could exercise

jurisdiction. Furthermore, the customer agreement does not contain any venue or forum-selection




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 48 of 79 PageID #: 7858
clause with respect to non-arbitrable claims. Nor does it prohibit proceeding on a class-wide

basis in any forum.

       169.    Each of the Consumer Class members’ claims could otherwise be adjudicated in

the small claims court of Tennessee, i.e. the General Sessions Court, as those claims only seek

monetary damages equal to what they paid to SmileDirect and what they paid to correct any

problems caused by the use of SmileDirect’s aligners, together with interest thereon, which, in

all cases, is less than $25,000. Alternatively, each of the Consumer Class members’ claims could

be adjudicated in other small-claims courts, including those with jurisdictional limits in excess of

$25,000.

                                          COUNT ONE

        FALSE ADVERTISING UNDER THE LANHAM ACT, 15 U.S.C. § 1125(a)

                                (On behalf of the Provider Class)

       170.    The Provider Plaintiffs repeat and re-allege the allegations set forth in paragraphs

1 through 22, 46 through 144, 147 thorough 149, 151 through 155, and 157 through 167 of this

complaint, as though fully set forth herein.

       171.    This claim arises under the Lanham Act, 15 U.S.C. § 1125(a).

       172.    On the basis of the foregoing paragraphs and allegations, Defendants, in

connection with goods or services in interstate commerce, have used a false and misleading

description of fact and a false or misleading representation of fact, which, in commercial

advertising or promotion misrepresents the nature, characteristics, and qualities of the goods and

services sold and marketed by them and at their specific direction.

       173.    Moreover, Defendants’ intentional and deliberate withholding of material facts

with respect to their illegal operation as dentists and their violation of the FD&C Act in




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 49 of 79 PageID #: 7859
connection with the sale and marketing of their aligner trays also constitutes misrepresentation of

the nature, characteristics, and qualities of their products and services.

       174.    On the basis of the foregoing paragraphs, Defendants have, in connection with

goods or services, used a false or misleading description of fact or a false or misleading

representation of fact or an omission of material fact, which in commercial advertising or

promotion, misrepresented the nature, characteristics, and/or qualities of their aligner trays and

related services in interstate commerce.

       175.    Defendants’ statements and omissions have the tendency to deceive and have

actually deceived customers purchasing or contemplating the purchase of their products and

services.

       176.    Defendants’ deception was material and did influence the purchasing decisions of

customers who would otherwise have used traditional orthodontic or dental services.

       177.    Defendants’ false and misleading statements and representations and material

omissions were and are made in interstate commerce.

       178.    Defendants’ improper activities, as described above and including the material

omissions as described above, were willful and deliberate and part of an intentional business plan

to avoid discovery of their deception until SmileDirect became a public company and raised

money in the public markets.

       179.    As a result of Defendants’ improper activities, the Provider Plaintiffs and the

Provider Class have suffered and continue to suffer injury and damages, including but not

limited to loss of sales and profits that they would have made but for the false and deceptive

advertising and marketing made by Defendants.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 50 of 79 PageID #: 7860
       180.    This injury will continue, unless Defendants are preliminarily and permanently

enjoined by this court.

                                          COUNT TWO

           VIOLATION OF MAGNUSON-MOSS ACT, 15 U.S.C. §§ 2301, et seq.

                               (On behalf of the Consumer Class)

       181.    The Consumer Plaintiffs repeat and re-allege the allegations set forth in

paragraphs 1 through 15, 19 through 135, 138 thorough 141, 143 through 147, and 149 through

162 of this complaint, as though fully set forth herein.

       182.    The SmileDirect aligners are “consumer products” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).

       183.    The Consumer Plaintiffs and Consumer Class Members are “consumers” within

the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3), because they are

persons entitled under applicable state law to enforce against the warrantor the obligations of its

express and implied warranties.

       184.    The Defendants are each a “supplier” and “warrantor” within the meaning of the

Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(4)-(5).

       185.    Section 2310(d)(1) of Chapter 15 of the United States Code provides a cause of

action for any consumer who is damaged by the failure of a warrantor to comply with a written

or implied warranty.

       186.    Defendants provided the Consumer Plaintiffs and Consumer Class Members with

warranties in connection with the purchase of SmileDirect’s aligners, each of which was a

“written warranty” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §

2301(7).




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 51 of 79 PageID #: 7861
        187.      Defendants breached these written warranties, as described in more detail above,

and are therefore liable to Plaintiffs and the Class pursuant to 15 U.S.C. § 2310(d)(1).

        188.      Any efforts to limit the written warranties in a manner that would exclude

coverage of SmileDirect’s aligners is unconscionable, and any such effort to disclaim, or

otherwise limit, liability for the aligners is null and void.

        189.      Pursuant to 15 U.S.C. § 2310(e), the Consumer Plaintiffs are entitled to bring this

class action and are not required to give Defendants notice and an opportunity to cure until such

time as the Court determines the representative capacity of the Consumer Plaintiffs pursuant to

Rule 23 of the Federal Rules of Civil Procedure.

        190.      The Consumer Plaintiffs’ individual claims place into controversy an amount

equal to or exceeding $25. The amount in controversy of this entire action, for all Class Members

combined, exceeds the sum of $50,000, exclusive of interest and costs, computed on the basis of

all claims to be determined in this lawsuit. The Consumer Plaintiffs, individually and on behalf

of the other Consumer Class Members, seek all warranty-based damages permitted by law,

including diminution in value of their aligners, in an amount to be proven at trial, but not in

excess of $25,000 per individual. In addition, pursuant to 15 U.S.C. § 2310(d)(2), the Consumer

Plaintiffs and the other Consumer Class Members are entitled to recover a sum equal to the

aggregate amount of costs and expenses (including attorneys’ fees based on actual time

expended) determined by the Court to have reasonably been incurred by the Consumer Plaintiffs

and the other Consumer Class Members in connection with the commencement and prosecution

of this action.

        191.      Further, the Consumer Plaintiffs and the Consumer Class Members are entitled to

equitable relief under 15 U.S.C. § 2310(d)(1).




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 52 of 79 PageID #: 7862
                                         COUNT THREE

              BREACH OF EXPRESS WARRANTY UNDER TENNESSEE LAW

                               (On behalf of the Consumer Class)

       192.    The Consumer Plaintiffs repeat and re-allege the allegations set forth in

paragraphs 1 through 15, 19 through 135, 138 thorough 141, 143 through 147, and 149 through

162 of this complaint, as though fully set forth herein.

       193.    By advertising that SmileDirect customers receive the same level of orthodontic

care as patients who employ traditional dentists, Defendants expressly warranted to the

Consumer Plaintiffs and Consumer Class Members that SmileDirect’s aligners complied with the

standards of care of the orthodontic profession.

       194.    SmileDirect and its aligners did not provide the same level of orthodontic care as

a traditional dentist. Indeed, they did not even meet the baseline standards of care of the

orthodontic profession. Accordingly, SmileDirect breached this express warranty.

       195.    Moreover, Defendants made the following express warranties regarding

SmileDirect’s aligners, uniformly and in writing, through its advertisements:

           a. that, in developing and producing its aligners, SmileDirect is employing

               teledentistry in accordance with industry standards;

           b. that the orthodontic result provided by SmileDirect’s aligners is “three times

               faster than braces;”

           c. that SmileDirect’s aligners were backed by a “smile guarantee” and were “risk

               free;”

           d. that SmileDirect’s aligners address “bite issues;”

           e. that SmileDirect’s aligners reduce customers’ heart rate and blood pressure; and




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 53 of 79 PageID #: 7863
             f. that customers are satisfied with SmileDirect aligners.

By advertising these claims, Defendants expressly warranted to purchasers of SmileDirect’s

aligners, pursuant to Tenn. Code. § 47-2-313, that those aligners would exhibit the characteristics

and the combination of characteristics claimed. Such statements became the basis of the bargain

for the Consumer Plaintiffs and Consumer Class Members because such statements are among

the facts a reasonable consumer would consider material in the purchase of aligners for

orthodontic treatment.

       196.     In fact, SmileDirect’s aligners did not comply with the standards of care of the

orthodontic profession. As such, and for the reasons set forth herein, it was unlawful for

SmileDirect to sell the aligners to the public.

       197.     In addition, Defendants, through their advertising regarding SmileDirect, created

an express warranty that SmileDirect’s aligners produced certain orthodontic results, purportedly

allowing consumers to make apples-to-apples comparisons with other types of orthodontic

treatment.

       198.     In fact, SmileDirect’s aligners did not produce the claimed orthodontic results or

otherwise exhibit the characteristics or the combination of characteristics claimed in its

advertisements.

       199.     As a result of the foregoing breaches of express warranty, the Consumer Plaintiffs

and Consumer Class Members have been damaged in that they purchased aligners that were

unlawfully sold in breach of such warranties, did not comply with applicable standards of care,

did not perform as promised, and were less valuable than what was paid for them.

                                          COUNT FOUR

                                    COMMON LAW FRAUD




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 54 of 79 PageID #: 7864
                               (On behalf of the Consumer Class)

       200.    The Consumer Plaintiffs repeat and re-allege the allegations set forth in

paragraphs 1 through 15, 19 through 135, 138 thorough 141, 143 through 147, and 149 through

162 of this complaint, as though fully set forth herein.

       201.    Defendants intentionally made materially false and misleading uniform

misrepresentations in writing regarding the qualities and applications of their aligners and related

services.

       202.    Defendants also intentionally omitted to state material information necessary for

customers to properly evaluate the efficacy of the aligners and related services, including (1) that

defendants were illegally operating as dentists in the United States and (2) that the sale of their

product without FDA approval was in violation of federal law.

       203.    The Consumer Plaintiffs and Consumer Class Members reasonably relied upon

Defendants’ false and misleading representations made in writing and are presumed to have

relied upon the material omissions outlined herein.

       204.    The Consumer Plaintiffs and Consumer Class Members did not know and had no

reason to know that the products were misrepresented and that Defendants have failed to make

material disclosures with respect to their illegal conduct and their violations of federal and state

law in connection with the distribution of the aligners and related services.

       205.    Defendants intended that the Consumer Plaintiffs and Consumer Class Members

would rely upon the misrepresentations and omissions.

       206.    The Consumer Plaintiffs and Consumer Class Members have been injured as a

result of Defendants’ fraudulent conduct.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 55 of 79 PageID #: 7865
       207.    Defendant is liable to the Consumer Plaintiffs and Consumer Class Members for

damages sustained as a result of Defendants’ fraud.

                                          COUNT FIVE

                       TENNESSEE CONSUMER PROTECTION ACT

                         (On behalf of Provider and Consumer Classes)

       208.    Plaintiffs repeat and re-allege the allegations set forth in paragraphs 1 through 167

of this complaint, as though fully set forth herein.

       209.    Defendants advertised and sold “goods” or “services” in “trade” and “commerce,”

as meant by Tenn. Code § 47-18-103.

       210.    Defendants, operating in Tennessee, engaged in unlawful, unfair, and deceptive

acts and practices, misrepresentation, and the concealment, suppression, and omission of

material facts with respect to the sale and advertisement of goods and services in violation of

Tenn. Code Ann. § 47-18-104, including but not limited to the following:

           a. Causing likelihood of confusion or of misunderstanding as to the sponsorship,

               approval, or certification of goods or services, in violation of Tenn. Code Ann. §§

               47-18-104(b)(2),

           b. Causing likelihood of confusion or misunderstanding as to affiliation, connection

               or association with, or certification by, another, in violation of Tenn. Code Ann.

               §§ 47-18-104(b)(3);

           c. Representing that goods or services have sponsorship, approval, characteristics,

               uses, and benefits that they do not have or that a person has a sponsorship

               approval, status, affiliation or connection that such person does not have, in

               violation of Tenn. Code Ann. §§ 47-18-104(b)(5);




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 56 of 79 PageID #: 7866
           d. Representing that goods or services are of a particular standard, quality or grade,

               in violation of Tenn. Code Ann. §§ 47-18-104(b)(7);

           e. Representing that a consumer transaction confers or involves rights, remedies or

               obligations that it does not have or involve or which are prohibited by law, in

               violation of Tenn. Code Ann. § 47-18-104(b)(12);

           f. Representing that a guarantee or warranty confers or involves rights or remedies

               which it does not have or involve, in violation of Tenn. Code Ann. § 47-18-

               104(b)(19); and

           g. Using statements or illustrations in any advertisement which create a false

               impression of the grade, quality, quantity, make, value, age, size, color, usability

               or origin of the goods or services offered, or which may otherwise misrepresent

               the goods or services in such a manner that later, on disclosure of the true facts,

               there is a likelihood that the buyer may be switched from the advertised goods or

               services to other goods or services, in violation of Tenn. Code Ann. § 47-18-

               104(b)(21).

       211.    The above unlawful, unfair, and deceptive acts and practices by Defendants were

immoral, unethical, oppressive, and unscrupulous. These acts caused substantial injury to

Plaintiffs and Class Members that they could not reasonably avoid. This substantial injury

outweighed any benefits to consumers or to competition.

       212.    Defendants knew or should have known that SmileDirect’s business practices

were unlawful, unfair, and deceptive. Defendants’ actions in engaging in the above-named

deceptive acts and practices were negligent, knowing and willful, and/or wanton and reckless

with respect to the rights of Plaintiffs and Class Members.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 57 of 79 PageID #: 7867
       213.    As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiffs and Class Members suffered an ascertainable loss of money or property, real or

personal, as described above, including, but not limited to, for the Consumer Class, their loss of

money paid to SmileDirect and, for the Provider Class, loss of business revenue.

       214.    Plaintiffs and Class Members seek declaratory relief, injunctive relief, and

attorneys’ fees and costs under Tenn. Code Ann. § 47-18-109.

       215.    Plaintiffs seek individual relief under Tenn. Code Ann. § 47-18-109, including,

but not limited to, declaratory relief, injunctive relief, actual damages, treble damages for each

willful or knowing violation, and attorneys’ fees and costs.

                                          COUNT SIX

                       CALIFORNIA UNFAIR COMPETITION LAW

                         (On behalf of California Consumer Subclass)

       216.    Plaintiffs Blaine, Capablanca, Gebhard, Perkins, Simpson, Vasquez, and Vaughn

repeat and re-alleges the allegations set forth in paragraphs 1 through 15, 19 through 25, 42

through 135, 138 thorough 141, 143 through 147, and 149 through 162 of this complaint as

though fully set forth herein.

       217.    Defendants, operating in California, with the intent of disposing personal property

or to perform services, made untrue or misleading statements about those property or services

which they knew, or by the exercise of reasonable care should have known, were untrue or

misleading, in violation of Cal. Bus. & Prof. Code § 17500. Similarly, Defendants made false or

misleading advertising claims that (1) purported to be based on factual, objective, or clinical

evidence, (2) compared the product’s effectiveness or safety to that of other products, or (3)

purported to be based on any fact in violation of Cal. Bus. & Prof. Code § 17508. Further,




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 58 of 79 PageID #: 7868
Defendants misrepresented the character of their business in violation of Cal. Bus. & Prof. Code

§ 17505 and failed to properly display accurate information about SmileDirect’s return policies

in violation of Cal. Bus. & Prof. Code § 17358. Defendant’s unlawful actions include but are not

limited to the following:

           a. Claiming that SmileDirect customers receive the same level of orthodontic care as

               patients who employ traditional dentists;

           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

               standards;

           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

               “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

               return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

               SmileDirect’s aligners to address “bite issues;”

           f. Making misrepresentations and deceptive statements concerning the effect of

               SmileDirect’s aligners upon consumer heart rate and blood pressure;

           g. Making misrepresentations and deceptive statements concerning consumer

               satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

               aligners violates the FD&C Act.

       218.    As a direct and proximate result of these practices, Plaintiffs Blaine, Capablanca,

Gebhard, Perkins, Simpson, Vasquez, and Vaughn, as well as the California Consumer Subclass




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 59 of 79 PageID #: 7869
Members, suffered injuries to legally protected interests, as described above, including but not

limited to their loss of money paid to SmileDirect.

       219.    The above unfair and deceptive practices and acts by SmileDirect were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs Blaine,

Capablanca, Gebhard, Perkins, Simpson, Vasquez, and Vaughn, and the California Consumer

Subclass Members that they could not reasonably avoid. This substantial injury outweighed any

benefits to consumers or to competition. These acts were within the penumbra of common law,

statutory, or other established concepts of unfairness.

       220.    Defendants knew or should have known that SmileDirect’s practices were unfair

and deceptive. Defendants’ actions in engaging in the above-named unfair practices and

deceptive acts were negligent, knowing and willful, and/or wanton and reckless with respect to

the rights of Plaintiffs Blaine, Capablanca, Gebhard, Perkins, Simpson, Vasquez, and Vaughn,

and the California Consumer Subclass Members.

       221.    Plaintiffs Blaine, Capablanca, Gebhard, Perkins, Simpson, Vasquez, and Vaughn,

and the California Consumer Subclass Members seek injunctive relief to enjoin Defendants from

continuing SmileDirect’s unfair and deceptive acts; monetary relief against Defendants measured

as the actual damages in an amount to be determined at trial for Plaintiffs Blaine, Capablanca,

Gebhard, Perkins, Simpson, Vasquez, and Vaughn, and the California Consumer Subclass

Members; reasonable attorneys’ fees and costs; and any other just and proper relief available

under Cal. Bus. & Prof. Code § 17500 et seq.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 60 of 79 PageID #: 7870
                                         COUNT SEVEN

                      COLORADO CONSUMER PROTECTION ACT

                        (On behalf of the Colorado Consumer Subclass)

       222.    Plaintiff Williams repeats and re-alleges the allegations set forth in paragraphs 1

through 15, 26, 42 through 135, 138 thorough 141, 143 through 147, and 149 through 162 of this

complaint as though fully set forth herein.

       223.    Defendants, operating in Colorado, engaged in unfair, unconscionable, and

deceptive methods, acts, and practices in the course of its business, including knowingly or

recklessly making false representations as to the source, sponsorship, approval, or certification of

goods, services, or property; knowingly or recklessly making a false representation as to the

characteristics, uses, benefits, or qualities of goods or services; advertising goods or services

with intent not to sell them as advertised; advertising or otherwise representing that goods or

services are guaranteed without clearly and conspicuously disclosing the nature and extent of the

guarantee; failing to disclose material information concerning good or services which was known

at the time of an advertisement or sale where such information was intended to induce the

consumer to enter into a transaction; and refusing or failing to obtain all governmental licenses

or permits required to perform the services or to sell the goods or services in violation of

C.R.S.A. § 6-1-105(b), (e), (i), (r), (u), and (z). This unlawful conduct includes but is not limited

to the following:

           a. Claiming that SmileDirect customers receive the same level of orthodontic care as

               patients who employ traditional dentists;

           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

               standards;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 61 of 79 PageID #: 7871
           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

               “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

               return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

               SmileDirect’s aligners to address “bite issues;”

           f. Making misrepresentations and deceptive statements concerning the effect of

               SmileDirect’s aligners upon consumer heart rate and blood pressure;

           g. Making misrepresentations and deceptive statements concerning consumer

               satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

               aligners violates the FD&C Act.

       224.    As a direct and proximate result of these practices, Plaintiff Williams and

Colorado Consumer Subclass Members suffered injuries to legally protected interests, as

described above, including but not limited to their loss of money paid to SmileDirect.

       225.    The above unfair and deceptive practices and acts by SmileDirect were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff

Williams and Colorado Consumer Subclass Members that they could not reasonably avoid. This

substantial injury outweighed any benefits to consumers or to competition. These acts were

within the penumbra of common law, statutory, or other established concepts of unfairness.

       226.    Defendants knew or should have known that SmileDirect’s practices were unfair

and deceptive. Defendants’ actions in engaging in the above-named unfair practices and




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 62 of 79 PageID #: 7872
deceptive acts were negligent, knowing and willful, and/or wanton and reckless with respect to

the rights of Plaintiff Williams and Colorado Consumer Subclass Members.

          227.    Plaintiff Williams and Colorado Consumer Subclass Members seek injunctive

relief to enjoin Defendants from continuing SmileDirect’s unfair and deceptive acts; monetary

relief against Defendants measured as the greater of (a) actual damages in an amount to be

determined at trial, (b) statutory damages in the amount of $500 for Plaintiff Williams and

Colorado Consumer Subclass Members, and (c) three times the amount of actual damages

sustained, if it is established by clear and convincing evidence that Defendants engaged in bad

faith conduct; reasonable attorneys’ fees and costs; and any other just and proper relief available

under C.R.S.A. § 6-1-113.

                                          COUNT EIGHT

                 FLORIDA UNFAIR AND DECEPTIVE TRADE PRACTICES ACT

                    (On behalf of the Florida Consumer & Provider Subclasses)

          228.    Plaintiffs Dr. Kapit, Arthur L. Kapit, D.D.S., M.Sc.D., P.A., Johnson, Young-

Carrasquillo, and R.B. repeat and re-allege the allegations set forth in paragraphs 1 through 16,

19 through 20, 31 through 33, and 46 through 167 of this complaint as though fully set forth

herein.

          229.    Defendants, operating in Florida, engaged in unconscionable, unfair, and

deceptive acts and practices in the conduct of trade and commerce, in violation of Fla. Stat.

§ 501.204(1). This includes but is not limited to the following:

             a. Claiming that SmileDirect customers receive the same level of orthodontic care as

                  patients who employ traditional dentists;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 63 of 79 PageID #: 7873
           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

               standards;

           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

               “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

               return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

               SmileDirect’s aligners to address “bite issues;”

           f. Making misrepresentations and deceptive statements concerning the effect of

               SmileDirect’s aligners upon consumer heart rate and blood pressure;

           g. Making misrepresentations and deceptive statements concerning consumer

               satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

               aligners violates the FD&C Act.

       230.    As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiffs and Class Members suffered an ascertainable loss of money or property, real or

personal, as described above, including, but not limited to, for the Consumer Class, their loss of

money paid to SmileDirect and, for the Provider Class, loss of business revenue.

       231.    The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that outweighed

any benefits to consumers or to competition.

       232.    Defendants knew or should have known that SmileDirect’s business practices

were unlawful, unfair, and deceptive. Defendants’ actions in engaging in the above-named




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 64 of 79 PageID #: 7874
deceptive acts and practices were negligent, knowing and willful, and/or wanton and reckless

with respect to the rights of Plaintiffs Dr. Kapit and Arthur L. Kapit, D.D.S., M.Sc.D., P.A.,

Florida Provider Subclass Members, Plaintiffs Johnson, Young-Carrasquillo, and R.B., and

Florida Consumer Subclass Members.

       233.    Plaintiffs Dr. Kapit and Arthur L. Kapit, D.D.S., M.Sc.D., P.A. and Florida

Provider Subclass Members as well as Plaintiffs Johnson, Young-Carrasquillo, and R.B. and

Florida Consumer Subclass Members seek actual damages under Fla. Stat. § 501.211(2), and

attorneys’ fees under Fla. Stat. § 501.2105(1), to be proven at trial.

       234.    Plaintiffs Dr. Kapit and Arthur L. Kapit, D.D.S., M.Sc.D., P.A. and Florida

Provider Subclass Members as well as Plaintiffs Johnson, Young-Carrasquillo, and R.B. and

Florida Consumer Subclass Members also seek an order enjoining Defendants’ unfair, unlawful,

and/or deceptive practices, declaratory relief, and any other just and proper relief available under

the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501.201 et seq.

                                          COUNT NINE

                       MICHIGAN CONSUMER PROTECTION ACT

                          (On behalf of Michigan Consumer Subclass)

       235.    Plaintiffs Alkema and Nigohosian repeats and re-alleges the allegations set forth

in paragraphs 1 through 15, 30 through 31, 42 through 135, 138 thorough 141, 143 through 147,

and 149 through 162 of this complaint as though fully set forth herein.

       236.    Defendants, operating in Michigan, engaged in unfair, unconscionable, and

deceptive methods, acts, and practices in the conduct of trade and commerce, including causing a

probability of confusion or misunderstanding as to the source, sponsorship, approval, or

certification of their goods or services; representing that their goods and services had approval,




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 65 of 79 PageID #: 7875
characteristics, uses, and benefits that they did not; causing a probability of confusion or of

misunderstanding as to the legal rights, obligations, or remedies of a party to a transaction;

failing to reveal a material fact, the omission of which tends to mislead or deceive the consumer,

and which fact could not reasonably be known by the consumer; entering into a consumer

transaction in which the consumer waives or purports to waive a right, benefit, or immunity

provided by law, unless the waiver is clearly stated and the consumer has specifically consented

to it; making a representation of fact or statement of fact material to the transaction such that a

person reasonably believes the represented or suggested state of affairs to be other than it

actually is; and failing to reveal facts that are material to the transaction in light of

representations of fact made in a positive manner, in violation of Mich. Comp. Laws Ann. §

445.903(1). This includes but is not limited to the following:

           a. Claiming that SmileDirect customers receive the same level of orthodontic care as

               patients who employ traditional dentists;

           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

               standards;

           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

               “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

               return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

               SmileDirect’s aligners to address “bite issues;”

           f. Making misrepresentations and deceptive statements concerning the effect of

               SmileDirect’s aligners upon consumer heart rate and blood pressure;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 66 of 79 PageID #: 7876
           g. Making misrepresentations and deceptive statements concerning consumer

               satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

               aligners violates the FD&C Act.

       237.    As a direct and proximate result of these practices, Plaintiffs Alkema and

Nigohosian and Michigan Consumer Subclass Members suffered injuries to legally protected

interests, as described above, including but not limited to their loss of money paid to

SmileDirect.

       238.    The above unfair and deceptive practices and acts by SmileDirect were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs

Alkema and Nigohosian and Michigan Consumer Subclass Members that they could not

reasonably avoid. This substantial injury outweighed any benefits to consumers or to

competition. These acts were within the penumbra of common law, statutory, or other

established concepts of unfairness.

       239.    Defendants knew or should have known that SmileDirect’s practices were unfair

and deceptive. Defendants’ actions in engaging in the above-named unfair practices and

deceptive acts were negligent, knowing and willful, and/or wanton and reckless with respect to

the rights of Plaintiffs Alkema and Nigohosian and Michigan Consumer Subclass Members.

       240.    Plaintiffs Alkema and Nigohosian and Michigan Consumer Subclass Members

seek injunctive relief to enjoin Defendants from continuing SmileDirect’s unfair and deceptive

acts; monetary relief against Defendants measured as the greater of (a) actual damages in an

amount to be determined at trial and (b) statutory damages in the amount of $250 for Plaintiffs




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 67 of 79 PageID #: 7877
Alkema and Nigohosian and Michigan Consumer Subclass Members; reasonable attorneys’ fees;

and any other just and proper relief available under Mich. Comp. Laws Ann. § 445.911.

                                            COUNT TEN

                    NEW YORK GENERAL BUSINESS LAW § 349 & 350-a

                 (On behalf of the New York Consumer & Provider Subclasses)

       241.      Plaintiffs Dr. Ciccio, Joseph A. Ciccio, Jr., D.D.S. and Peter B. Demarest,

D.M.D., PLLC, Bhandari, Loiseau, and Molina repeat and re-allege the allegations set forth in

paragraphs 1 through 18, 36 through 38, and 46 through 167 of this complaint as though fully set

forth herein.

       242.      Defendants, operating in New York, engaged in deceptive, unfair, and unlawful

trade acts or practices and false advertising in the conduct of trade or commerce and furnishing

of services, in violation of N.Y. Gen. Bus. Law §§ 349(a) & 350-a, including but not limited to

the following:

           a. Claiming that SmileDirect customers receive the same level of orthodontic care as

                 patients who employ traditional dentists;

           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

                 standards;

           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

                 “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

                 return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

                 SmileDirect’s aligners to address “bite issues;”




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 68 of 79 PageID #: 7878
           f. Making misrepresentations and deceptive statements concerning the effect of

               SmileDirect’s aligners upon consumer heart rate and blood pressure;

           g. Making misrepresentations and deceptive statements concerning consumer

               satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

               aligners violates the FD&C Act.

       243.    As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiffs and Subclass Members suffered an ascertainable loss of money or property, real or

personal, as described above, including, but not limited to, for the Consumer Class, their loss of

money paid to SmileDirect and, for the Provider Class, loss of business revenue.

       244.    The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiffs Dr.

Ciccio, Joseph A. Ciccio, Jr., D.D.S. and Peter B. Demarest, D.M.D., PLLC and New York

Provider Subclass Members as well as Plaintiffs Bhandari, Loiseau, and Molina and the New

York Consumer Subclass Members that they could not reasonably avoid. This substantial injury

outweighed any benefits to consumers or to competition.

       245.    Defendants knew or should have known that SmileDirect’s business practices

were unlawful, unfair, and deceptive, and that its advertising was misleading in material respects.

Defendants’ actions in engaging in the above-named deceptive acts and practices were negligent,

knowing and willful, and/or wanton and reckless with respect to the rights of Plaintiffs Dr.

Ciccio, Joseph A. Ciccio, Jr., D.D.S. and Peter B. Demarest, D.M.D., PLLC and New York

Provider Subclass Members as well as Plaintiffs Bhandari, Loiseau, and Molina and the New

York Consumer Subclass Members.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 69 of 79 PageID #: 7879
       246.     Plaintiffs Dr. Ciccio, Joseph A. Ciccio, Jr., D.D.S. and Peter B. Demarest,

D.M.D., PLLC and New York Provider Subclass Members as well as Plaintiffs Bhandari,

Loiseau, and Molina and the New York Consumer Subclass Members seek relief under N.Y.

Gen. Bus. Law §§ 349(h) and 350-e(3), including, but not limited to, actual damages, treble

damages, statutory damages, injunctive relief, and/or attorney’s fees and costs.

                                       COUNT ELEVEN

                        VIRGINIA CONSUMER PROTECTION ACT

                         (On behalf of the Virginia Consumer Subclass)

       247.     Plaintiff Lee repeats and re-alleges the allegations set forth in paragraphs 1

through 15, 39, 42 through 135, 138 thorough 141, 143 through 147, and 149 through 162 of this

complaint as though fully set forth herein.

       248.     Defendants, operating in Virginia, engaged in unfair, unconscionable, and

deceptive methods, acts, and practices in connection with a consumer transaction, including

misrepresenting goods or services as those of another; misrepresenting the source, sponsorship,

approval, or certification of goods or services; misrepresenting that goods or services were of a

particular standard, quality, grade, style, or model; using other deception, fraud, false pretense,

false promise, or misrepresentation; and failing to disclose all conditions, charges, or fees

relating to the return of goods for refund, exchange, or credit in violation of VA Code Ann.

§ 59.1-200(1), (2), (6), (14), & (16)(a). This unlawful conduct includes but is not limited to the

following:

             a. Claiming that SmileDirect customers receive the same level of orthodontic care as

                patients who employ traditional dentists;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 70 of 79 PageID #: 7880
           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

               standards;

           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

               “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

               return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

               SmileDirect’s aligners to address “bite issues;”

           f. Making misrepresentations and deceptive statements concerning the effect of

               SmileDirect’s aligners upon consumer heart rate and blood pressure;

           g. Making misrepresentations and deceptive statements concerning consumer

               satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

               aligners violates the FD&C Act.

       249.    As a direct and proximate result of these practices, Plaintiff Lee and Virginia

Consumer Subclass Members suffered injuries to legally protected interests, as described above,

including but not limited to their loss of money paid to SmileDirect.

       250.    The above unfair and deceptive practices and acts by SmileDirect were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff Lee and

Virginia Consumer Subclass Members that they could not reasonably avoid. This substantial

injury outweighed any benefits to consumers or to competition. These acts were within the

penumbra of common law, statutory, or other established concepts of unfairness.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 71 of 79 PageID #: 7881
       251.    Defendants knew or should have known that SmileDirect’s practices were unfair

and deceptive. Defendants’ actions in engaging in the above-named unfair practices and

deceptive acts were negligent, knowing and willful, and/or wanton and reckless with respect to

the rights of Plaintiff Lee and Virginia Consumer Subclass Members.

       252.    Plaintiff Lee and Virginia Consumer Subclass Members seek injunctive relief to

enjoin Defendants from continuing SmileDirect’s unfair and deceptive acts; monetary relief

against Defendants measured as the greater of (a) actual damages in an amount to be determined

at trial and (b) statutory damages in the amount of $1,000 for Plaintiff Lee and Virginia

Consumer Subclass Members; reasonable attorneys’ fees and costs; and any other just and proper

relief available under VA Code Ann. § 59.1-204(A)-(B).

                                       COUNT TWELVE

                     WASHINGTON CONSUMER PROTECTION ACT

                      (On behalf of the Washington Consumer Subclass)

       253.    Plaintiff Roodzant repeats and re-alleges the allegations set forth in paragraphs 1

through 15, 40, 42 through 135, 138 thorough 141, 143 through 147, and 149 through 162 of this

complaint as though fully set forth herein.

       254.    Defendants, operating in Washington, engaged in unfair or deceptive acts or

practices in the conduct of trade and commerce, in violation of Wash. Rev. Code Ann.

§ 19.86.020. This includes but is not limited to the following:

           a. Claiming that SmileDirect customers receive the same level of orthodontic care as

               patients who employ traditional dentists;

           b. Asserting that SmileDirect is employing teledentistry in accordance with industry

               standards;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 72 of 79 PageID #: 7882
           c. Advertising that the orthodontic result provided by SmileDirect’s aligners is

              “three times faster than braces;”

           d. Making misrepresentations and deceptive statements concerning SmileDirect’s

              return policies;

           e. Making misrepresentations and deceptive statements concerning the ability of

              SmileDirect’s aligners to address “bite issues;”

           f. Making misrepresentations and deceptive statements concerning the effect of

              SmileDirect’s aligners upon consumer heart rate and blood pressure;

           g. Making misrepresentations and deceptive statements concerning consumer

              satisfaction with SmileDirect aligners; and

           h. Failing to inform consumers that SmileDirect’s sale of its self-manufactured

              aligners violates the FD&C Act.

       255.   As a direct and proximate result of Defendants’ practices, Plaintiff Roodzant and

Washington Consumer Subclass Members suffered the injury and/or damages described herein.

       256.   The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff

Roodzant and Washington Consumer Subclass Members that they could not reasonably avoid.

This substantial injury outweighed any benefits to consumers.

       257.   Defendants knew or should have known that SmileDirect’s business practices

were unlawful, unfair, and deceptive. Defendants’ actions in engaging in the above-named

deceptive acts and practices were negligent, knowing and willful, and/or wanton and reckless

with respect to the rights of Plaintiff Roodzant and Washington Consumer Subclass Members.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 73 of 79 PageID #: 7883
       258.    Plaintiff Roodzant and Washington Subclass Members seek relief under Wash.

Rev. Code Ann. § 19.86.090, including, but not limited to, actual damages, treble damages,

injunctive relief, and attorneys’ fees and costs.

                                       COUNT THIRTEEN

                    WISCONSIN DECEPTIVE TRADE PRACTICES ACT

                       (On behalf of the Wisconsin Consumer Subclass)

       259.    Plaintiff Wilcox repeats and re-alleges the allegations set forth in paragraphs 1

through 15, 41 through 135, 138 thorough 141, 143 through 147, and 149 through 162 of this

complaint as though fully set forth herein.

       260.    Defendants, operating in Wisconsin, engaged in unconscionable, unfair, and

deceptive acts and practices in the conduct of trade and commerce, in violation of W.S.A.

100.18. This includes but is not limited to the following:

               a.      Claiming that SmileDirect customers receive the same level of orthodontic

                       care as patients who employ traditional dentists;

               b.      Asserting that SmileDirect is employing teledentistry in accordance with

                       industry standards;

               c.      Advertising that the orthodontic result provided by SmileDirect’s aligners

                       is “three times faster than braces;”

               d.      Making     misrepresentations    and   deceptive    statements   concerning

                       SmileDirect’s return policies;

               e.      Making misrepresentations and deceptive statements concerning the

                       ability of SmileDirect’s aligners to address “bite issues;”




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 74 of 79 PageID #: 7884
              f.      Making misrepresentations and deceptive statements concerning the effect

                      of SmileDirect’s aligners upon consumer heart rate and blood pressure;

              g.      Making misrepresentations and deceptive statements concerning consumer

                      satisfaction with SmileDirect aligners; and

              h.      Failing to inform consumers that SmileDirect’s sale of its self-

                      manufactured aligners violates the FD&C Act.

       261.   As a direct and proximate result of Defendants’ deceptive acts and practices,

Plaintiff Wilcox and Members of the Wisconsin Consumer Class suffered an ascertainable loss

of money or property, real or personal, as described above, including, but not limited to, their

loss of money paid to SmileDirect.

       262.   The above unfair and deceptive practices and acts by Defendants were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury that outweighed

any benefits to consumers or to competition.

       263.   Defendants knew or should have known that SmileDirect’s business practices

were unlawful, unfair, and deceptive. Defendants’ actions in engaging in the above-named

deceptive acts and practices were negligent, knowing and willful, and/or wanton and reckless

with respect to the rights of Plaintiff Wilcox and Wisconsin Consumer Subclass Members.

       264.   Plaintiff Wilcox and Wisconsin Consumer Subclass Members seek actual

damages and attorneys’ fees and costs under W.S.A. 100.18(11)(b), to be proven at trial.

       265.   Plaintiff Wilcox and Wisconsin Consumer Subclass Members also seek an order

enjoining Defendants’ unfair, unlawful, and/or deceptive practices, declaratory relief, and any

other just and proper relief available under the Wisconsin Deceptive Trade Practices Act, W.S.A.

§§ 100.18 et seq.




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 75 of 79 PageID #: 7885
                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other Class Members,

respectfully request that the Court enter judgment in their favor and against Defendants, as

follows:

       A.        That the Court certify this action as a class action, proper and maintainable

pursuant to Rule 23 of the Federal Rules of Civil Procedure; declare that Plaintiffs are proper

class representatives; and appoint Plaintiffs’ attorneys as Class Counsel;

       B.        That the Court grant permanent injunctive relief to prohibit Defendants from

continuing to engage in the unlawful acts, omissions, and practices described herein;

       C.        That the Court award Plaintiffs and the other Class Members compensatory,

consequential, and general damages in an amount to be determined at trial;

       D.        That the Court order disgorgement and restitution of all earnings, profits,

compensation, and benefits received by Defendants as a result of their unlawful acts, omissions,

and practices;

       E.        That the Court award statutory damages, and punitive or exemplary damages, to

the extent permitted by law;

       F.        That the unlawful acts alleged in this Complaint be adjudged and decreed to be

unfair and deceptive business acts and practices in violation of California, Colorado, Florida,

Michigan, New York, Tennessee, Virginia, Washington, and Wisconsin consumer protection and

competition laws;

       G.        That Camelot be held liable under the doctrine of respondeat superior for the

conduct of David Katzman, Steven Katzman, and Alexander Fenkell;

       H.        That Plaintiffs be granted the declaratory relief sought herein;




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 76 of 79 PageID #: 7886
       I.      That the Court award to Plaintiffs the costs and disbursements of the action, along

with reasonable attorneys’ fees, including fees and expenses;

       J.      That the Court award pre- and post-judgment interest at the maximum legal rate;

and

       K.      That the Court grant all such other relief as it deems just and proper.

       DATED: August 20, 2021.

                                          Respectfully submitted,

                                          s/Edward M. Yarbrough
                                          Edward M. Yarbrough, TNBPR#004097
                                          W. Justin Adams, TNBPR#022433
                                          BONE MCALLESTER NORTON PLLC
                                          511 Union Street, Suite 1000
                                          Nashville, Tennessee 37219
                                          TEL: (615) 238-6390
                                          FAX: (615) 687-6990
                                          eyarbrough@bonelaw.com
                                          wjadams@bonelaw.com

                                          Robert K. Spotswood, Alabama Bar # ASB-7015-P76R
                                          Michael T. Sansbury, Alabama Bar # ASB-6473-A53S
                                          Joshua K. Payne, Alabama Bar # ASB-1041-A55P
                                          Morgan Franz, Alabama Bar # ASB-0488-S13E
                                          SPOTSWOOD SANSOM & SANSBURY LLC
                                          Financial Center
                                          505 20th Street North
                                          Suite 700
                                          Birmingham, Alabama 35203
                                          TEL: (205) 986-3620
                                          FAX: (205) 986-3639
                                          rks@spotswoodllc.com
                                          msansbury@spotswoodllc.com
                                          jpayne@spotswoodllc.com
                                          mfranz@spotswoodllc.com

                                          Richard Stone, U.S. Dist. Ct. S.D.N.Y. Bar # RS5324
                                          BLACKNER, STONE & ASSOCS.
                                          123 Australian Avenue
                                          Palm Beach, Florida 33480
                                          TEL: 561-804-9569




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 77 of 79 PageID #: 7887
                               rstoneesq@rstoneesq.com

                               Attorneys for the Plaintiffs




Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 78 of 79 PageID #: 7888
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served via the
Court’s ECF Filing System on August 20, 2021, as follows:

       John R. Jacobson
       Alex Fardon
       Elizabeth O. Gonser
       Riley Warnock & Jacobson, PLC
       1906 West End Avenue
       Nashville, TN 37203
       jjacobson@rwjplc.com
       afardon@rwjplc.com
       egonser@rwjplc.com

       David Rammelt
       Nicholas J. Secco
       Hannah Stowe
       Benesch, Friedlander, Coplan and Aronoff, LLP
       71 South Wacker Drive, Suite 1600
       Chicago, IL 60606
       drammelt@beneschlaw.com
       nsecco@beneschlaw.com
       hstowe@beneschlaw.com

       Michael D. Meuti
       Andrew G. Fiorella
       Mark K. Norris
       Benesch, Friedlander, Coplan and Aronoff, LLP
       200 Public Square, Suite 2300
       Cleveland, OH 44114
       mmeuti@beneschlaw.com
       afiorella@beneschlaw.com
       mnorris@beneschlaw.com

       Attorneys for the Defendants



                                         s/ Edward M. Yarbrough




 Case 3:19-cv-00845 Document 246 Filed 08/20/21 Page 79 of 79 PageID #: 7889
